Exhibit 10.1

FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT

This First Amendment to Revolving Credit and Security Agreement (this “First
Amendment”) is dated this 13th day of May, 2016, by and among OREGON
METALLURGICAL, LLC, an Oregon limited liability company, ALLEGHENY LUDLUM, LLC,
a Pennsylvania limited liability company, TDY INDUSTRIES, LLC, a California
limited liability company, INTERNATIONAL HEARTH MELTING, LLC, an Oregon limited
liability company, ATI PRECISION FINISHING, LLC, a Pennsylvania limited
liability company, TITANIUM WIRE CORPORATION, a Pennsylvania corporation,
ENVIRONMENTAL, INC., a California corporation, ATI TITANIUM LLC, a Delaware
limited liability company, ATI FLOWFORM PRODUCTS, LLC, a Delaware limited
liability company, ATI LADISH LLC, a Wisconsin limited liability company, VALLEY
MACHINING, INC., a Wisconsin corporation, ATI LADISH MACHINING, INC., a Nevada
corporation, CHEN-TECH INDUSTRIES, INC., a Nevada corporation, PACIFIC CAST
TECHNOLOGIES, INC., a Nevada corporation, ATI POWDER METALS LLC, a Pennsylvania
limited liability company, and ATI CAST PRODUCTS SALEM OPERATIONS, LLC, a
Delaware limited liability company and each Person joined hereto as a borrower
from time to time, collectively, the “Borrowers”, and each a “Borrower”), the
Guarantors (as defined therein) party hereto, the LENDERS (as defined therein)
party hereto, and PNC BANK, NATIONAL ASSOCIATION, in its capacity as agent for
the Lenders (hereinafter referred to in such capacity as the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Agent entered into
that certain Revolving Credit and Security Agreement, dated effective as of
September 23, 2015, by and among the Borrowers, the Guarantors, the Lenders and
the Agent (as amended, modified, supplemented, extended, renewed or restated
from time to time, the “Credit Agreement”);

WHEREAS, the Borrowers desire to amend certain provisions of the Credit
Agreement which provisions require only Required Lenders approval, and the
Required Lenders and the Agent agree to permit such amendments pursuant to the
terms and conditions set forth herein; and

WHEREAS, the Borrowers desire to amend certain provisions of the Credit
Agreement which provisions require either unanimous Lender consent or the
consent of the affected Lenders, and the Lenders and the Agent agree to permit
such amendments pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1.            All capitalized terms used herein which are defined in the Credit
Agreement shall have the same meanings herein as in the Credit Agreement unless
the context herein clearly indicates otherwise.

2.            The cover page of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the cover page attached hereto and
incorporated herein by reference thereto.



--------------------------------------------------------------------------------

3.             The LIST OF EXHIBITS AND SCHEDULES to the Credit Agreement is
hereby amended to insert in the list of Exhibits contained therein a new
reference to “Exhibit 2.3(a) – Term Loan.”

4.             Section 1.2 of the Credit Agreement is hereby amended by
inserting the following new definitions in their appropriate alphabetical order:

“2019 Senior Unsecured Notes” shall mean those certain 9.375% Notes due 2019,
issued by ATI, as the same exist on the First Amendment Closing Date.

“Permitted Note Issuance” shall mean the issuance by ATI and/or one or more of
ATI’s Subsidiaries of notes in an aggregate principal amount not to exceed Three
Hundred Fifty Million and 00/100 Dollars ($350,000,000.00) in the form of
either: (a) unsecured notes; provided (i) at the time of issuance thereof, no
Default or Event of Default shall have occurred and be continuing, (ii) such
unsecured notes shall have a maturity of not less than five (5) years and
(iii) the terms and conditions of such unsecured notes are no more favorable to
the lenders or holders providing such financing, than those applicable to the
Advances hereunder as determined by Borrowing Agent) (provided that a
certificate of an Authorized Officer delivered to the Agent at least five
(5) Business Days prior to such issuance, together with drafts of the
documentation relating thereto (excluding final pricing information if not
determined at the time of such delivery), stating that the Borrowing Agent has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Agent notifies the Borrowing Agent within
such five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)); or (b) secured
notes; provided (i) at the time of issuance thereof, no Default or Event of
Default shall have occurred and be continuing, (ii) such secured notes shall
have a maturity of not less than five (5) years and (iii) the terms and
conditions of such secured notes are no more favorable to the lenders or holders
providing such financing, than those applicable to the Advances hereunder as
determined by Borrowing Agent) (provided that a certificate of an Authorized
Officer delivered to the Agent at least five (5) Business Days prior to such
issuance, together with drafts of the documentation relating thereto (excluding
final pricing information if not determined at the time of such delivery),
stating that the Borrowing Agent has determined in good faith that such terms
and conditions satisfy the foregoing requirement shall be conclusive evidence
that such terms and conditions satisfy the foregoing requirement unless the
Agent notifies the Borrowing Agent within such five (5) Business Day

 

- 2 -



--------------------------------------------------------------------------------

period that it disagrees with such determination (including a description of the
basis upon which it disagrees))and (iv) the collateral for such secured notes
shall consist solely of second (2nd) priority Liens against Collateral and first
(1st) priority Liens against other assets not including Collateral, in each case
as more fully set forth in the terms and provisions of a customary intercreditor
agreement or arrangement reasonably acceptable to the Agent.

“Permitted 2019 Senior Unsecured Notes Refinancing” shall mean any modification,
refinancing, refunding, renewal or extension of the Indebtedness of ATI and/or
one or more of ATI’s Subsidiaries under the 2019 Senior Unsecured Notes;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the 2019 Senior Unsecured Notes except by an amount equal to unpaid accrued
interest and premium (including tender premiums) thereon, plus reasonable
original issue discount and upfront fees plus other fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) (i) such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than the than the date
that is 91 days after the Term, (c) at the time thereof, no Default or Event of
Default shall have occurred and be continuing, (d) if secured, such Indebtedness
shall be subject to a customary intercreditor agreement or arrangement
reasonably acceptable to the Agent, (e) the terms and conditions (excluding, if
applicable, as to collateral therefor) of any such modified, refinanced,
refunded, renewed or extended Indebtedness, taken as a whole, are (x) not
materially less favorable to the Loan Parties or the Agent and the Lenders than
the terms and conditions of the 2019 Senior Unsecured Notes or (y) (A) in the
case of any such refinancing in the form of loans, the terms and conditions
(except as with respect to pricing, premiums and optional prepayment or
redemption terms) thereof are (taken as a whole) no more favorable to the
lenders or holders providing such refinancing, than those applicable to the
Advances hereunder (provided that delivery of a certificate of an Authorized
Officer delivered to the Agent at least five (5) Business Days prior to the
incurrence of such Indebtedness, together with drafts of the documentation
relating thereto (excluding final pricing information if not determined at the
time of such delivery), stating that the Borrowing Agent has determined in its
good faith that such terms and conditions satisfy the requirement of this clause
(A) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Agent notifies the Borrowing Agent within such five
(5) Business Day period that it disagrees with such determination (including a
description of the basis upon which it

 

- 3 -



--------------------------------------------------------------------------------

disagrees)) or (B) in the case of any such refinancing in the form of notes,
such terms and conditions reflect market terms and conditions at the time of
such incurrence or issuance as determined by Borrowing Agent) (provided that a
certificate of an Authorized Officer delivered to the Agent at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with
drafts of the documentation relating thereto (excluding final pricing
information if not determined at the time of such delivery), stating that the
Borrowing Agent has determined in good faith that such terms and conditions
satisfy the foregoing requirement shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Agent notifies the
Borrowing Agent within such five (5) Business Day period that it disagrees with
such determination (including a description of the basis upon which it
disagrees)).

5.             Section 1.2 of the Credit Agreement is hereby amended by
inserting the following new definitions in their appropriate alphabetical order:

“First Amendment Closing Date” shall mean May 13, 2016.

“Maximum Loan Amount” shall mean Five Hundred Million and 00/100 Dollars
($500,000,000.00) plus any increases in the Maximum Revolving Advance Amount in
accordance with Section 2.24, minus any permanent reductions in the Maximum
Revolving Advance Amount in accordance with Section 2.2(f), less repayments of
the Term Loan.

“Required Revolving Lenders” shall mean two or more Lenders (not including Swing
Loan Lender (in its capacity as such Swing Loan Lender) or any Defaulting
Lender) holding greater than fifty percent (50%) of either (a) the aggregate of
the Revolving Commitment Amounts of all Lenders (excluding any Defaulting
Lender) or (b) after the termination of the Revolving Commitments, the sum of
(y) the outstanding Revolving Advances and Swing Loans, plus (z) the
participations in the Maximum Undrawn Amount of all outstanding Letters of
Credit.

“Term Loan” shall have the meaning set forth in Section 2.3(a) hereof.

“Term Loan Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to fund a portion of the Term Loan in an aggregate
principal equal to the Term Loan Commitment Amount (if any) of such Lender.

 

- 4 -



--------------------------------------------------------------------------------

“Term Loan Commitment Percentage” shall mean, as to any Lender, the Term Loan
Commitment Percentage (if any) set forth below such Lender’s name on the
signature page hereof (or, in the case of any Lender that became party to this
Agreement after the First Amendment Closing Date pursuant to Section 16.3(c) or
(d) hereof, the Term Loan Commitment Percentage (if any) of such Lender as set
forth in the applicable Commitment Transfer Supplement), as the same may be
adjusted upon any assignment by or to such Lender pursuant to Section 16.3(c) or
(d) hereof.

“Term Loan Commitment Amount” shall mean, as to any Lender, the term loan
commitment amount (if any) set forth below such Lender’s name on the signature
page hereof (or, in the case of any Lender that became party to this Agreement
after the Closing Date pursuant to Section 16.3(c) or (d) hereof, the term loan
commitment amount (if any) of such Lender as set forth in the applicable
Commitment Transfer Supplement), as the same may be adjusted upon any assignment
by or to such Lender pursuant to Section 16.3(c) or (d) hereof.

“Term Loan Maturity Date” shall mean November 13, 2017.

“Term Loan Rate” shall mean (a) with respect to the Term Loan at all times while
it is a Domestic Rate Loan, an interest rate per annum equal to the sum of the
Applicable Margin plus the Alternate Base Rate and (b) with respect to the Term
Loan at times while it is a LIBOR Rate Loan, an interest rate per annum equal to
the sum of the Applicable Margin plus the LIBOR Rate.

“Term Loan Reserve” shall mean, on any date of determination, a reserve equal to
the outstanding principal balance of the Term Loan.

“Term Note” shall mean, collectively, the promissory notes described in
Section 2.3(a) hereof.

6.             Section 1.2 of the Credit Agreement is hereby amended by deleting
the following definitions in their entirety and inserting in their stead the
following:

“Advances” shall mean and include the Revolving Advances, Letters of Credit, the
Swing Loans and the Term Loan.

“Applicable Margin” shall mean: (a) the percentage spread to be added to
Revolving Advances and Swing Loans consisting of Domestic Rate Loans based upon
the Average Undrawn Availability for the most recently ended fiscal quarter
according to the pricing grid set forth below under the heading “Applicable
Margins for Domestic Rate Loans”; (b) the percentage spread to be added to
Revolving Advances consisting of LIBOR Rate Loans and Swing Loans consisting of
Daily LIBOR Rate Loans based

 

- 5 -



--------------------------------------------------------------------------------

upon the Average Undrawn Availability for the most recently ended fiscal quarter
according to the pricing grid set forth below under the heading “Applicable
Margins for LIBOR Rate Loans/Daily LIBOR Rate Loans”; and (c) with respect to
the Term Loan, three and one-half of one percent (3.50%).

Effective as of the date on which the Borrowing Base Certificate required under
Section 9.9 for the applicable month-end corresponding with the applicable most
recently completed fiscal quarter-end of each fiscal year (each such Borrowing
Base Certificate referred to herein as the “Quarter-End Borrowing Base
Certificate”) is due to be delivered (each day on which such delivery is due, an
“Adjustment Date”), the Applicable Margin for each type of Advance (other than
the Term Loan) shall be adjusted, if necessary, to the applicable percent per
annum set forth in the pricing table below corresponding to the Average Undrawn
Availability for the most recently completed fiscal quarter prior to the
applicable Adjustment Date:

 

LEVEL

  

AVERAGE UNDRAWN

AVAILABILITY

   APPLICABLE
MARGINS FOR
DOMESTIC
RATE LOANS
(Revolving
Advances, Swing
Loans)     APPLICABLE
MARGINS FOR
LIBOR RATE
LOANS/DAILY
LIBOR RATE
LOANS
(Revolving
Advances, Swing
Loans)     LETTERS OF
CREDIT FEE  

I

   Greater than or equal to 66.66% of the Maximum Revolving Advance Amount     
1.00 %      2.00 %      2.00 % 

II

   Less than 66.66% but greater than or equal to 33.33% of the Maximum Revolving
Advance Amount      1.25 %      2.25 %      2.25 % 

III

   Less than 33.33% of the Maximum Revolving Advance Amount      1.50 %     
2.50 %      2.50 % 

The Applicable Margin as of the First Amendment Closing Date shall be based upon
the percentages associated with Level I pricing in the pricing grid above, and
such Applicable Margin shall remain in effect until the first Adjustment Date
following the First Amendment Closing Date.

If Borrowers shall fail to deliver a Quarter-End Borrowing Base Certificate
required under Section 9.9 by the dates required pursuant to such section, the
Applicable Margin for each type of Advance (other than the Term Loan) shall be
conclusively

 

- 6 -



--------------------------------------------------------------------------------

presumed to equal the percentages associated with Level III of the pricing grid
set forth above until the date of delivery of such Quarter-End Borrowing Base
Certificate, at which time the rate will be adjusted based upon the Average
Undrawn Availability reflected on such Quarter-End Borrowing Base Certificate.
Notwithstanding anything to the contrary contained herein, no downward
adjustment in any Applicable Margin for each type of Advance (other than the
Term Loan) shall be made on any Adjustment Date on which any Event of Default
shall have occurred and be continuing. Notwithstanding anything to the contrary
contained herein, immediately and automatically upon the occurrence of any Event
of Default, the Applicable Margin for each type of Advance (other than the Term
Loan) shall increase to and equal the percentages associated with Level III of
the pricing grid set forth above and shall continue at such highest Applicable
Margin until the date (if any) on which such Event of Default shall be waived in
accordance with the provisions of this Agreement, at which time the rate will be
adjusted based upon the Average Undrawn Availability reflected on the most
recently delivered Quarter-End Borrowing Base Certificate delivered by Borrowers
to Agent pursuant to Section 9.9. Any increase in interest rates and/or other
fees payable by Borrowers under this Agreement and the Other Documents pursuant
to the provisions of the foregoing sentence shall be in addition to and
independent of any increase in such interest rates and/or other fees resulting
from the occurrence of any Event of Default (including, if applicable, any Event
of Default arising from a breach of Sections 9.9 hereof) and/or the
effectiveness of the Default Rate provisions of Section 3.1 hereof or the
default fee rate provisions of Section 3.2 hereof.

If, as a result of any restatement of, or other adjustment to, the Quarter-End
Borrowing Base Certificate or for any other reason, Agent determines that
(a) the Average Undrawn Availability as previously calculated as of any
applicable date for any applicable period was inaccurate, and (b) a proper
calculation of the Average Undrawn Availability for any such period would have
resulted in different pricing for such period, then (i) if the proper
calculation of the Average Undrawn Availability would have resulted in a higher
interest rate and/or fees (as applicable) for such period, automatically and
immediately without the necessity of any demand or notice by Agent or any other
affirmative act of any party, the interest accrued on the applicable outstanding
Advances and/or the amount of the fees accruing for such period under the
provisions of this Agreement and the Other Documents shall be deemed to be
retroactively increased by, and Borrowers shall be obligated to immediately pay
to Agent for the ratable benefit of Lenders an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over

 

- 7 -



--------------------------------------------------------------------------------

the amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the Average Undrawn Availability would have resulted in a
lower interest rate and/or fees (as applicable) for such period, then the
interest accrued on the applicable outstanding Advances and the amount of the
fees accruing for such period under the provisions of this Agreement and the
Other Documents shall be deemed to remain unchanged, and Agent and Lenders shall
have no obligation to repay interest or fees to the Borrowers; provided, that,
if as a result of any restatement or other event or other determination by Agent
a proper calculation of the Average Undrawn Availability would have resulted in
a higher interest rate and/or fees (as applicable) for one or more periods and a
lower interest rate and/or fees (as applicable) for one or more other periods
(due to the shifting of income or expenses from one period to another period or
any other reason), then the amount payable by Borrowers pursuant to clause
(i) above shall be based upon the excess, if any, of the amount of interest and
fees that should have been paid for all applicable periods over the amounts of
interest and fees actually paid for such periods.

“Defaulting Lender” shall mean any Lender that: (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Revolving Commitment Percentage or Term Loan Commitment, as
applicable, of Advances, (ii) if applicable, fund any portion of its
Participation Commitment in Letters of Credit or Swing Loans or (iii) pay over
to Agent, Issuer, Swing Loan Lender or any Lender any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies Agent in writing that such failure is the result of such Lender’s good
faith determination that a condition precedent to funding (specifically
identified and including a particular Default or Event of Default, if any) has
not been satisfied; (b) has notified Borrowers or Agent in writing, or has made
a public statement to the effect, that it does not intend or expect to comply
with any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including a particular Default or Event of Default, if any) to funding a loan
under this Agreement cannot be satisfied) or generally under other agreements in
which it commits to extend credit; (c) has failed, within two (2) Business Days
after request by Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Advances and, if applicable, participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided

 

- 8 -



--------------------------------------------------------------------------------

that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon Agent’s receipt of such certification in form and substance
satisfactory to the Agent; (d) has become the subject of an Insolvency Event; or
(e) has failed at any time to comply with the provisions of Section 2.6(e) with
respect to purchasing participations from the other Lenders, whereby such
Lender’s share of any payment received, whether by setoff or otherwise, is in
excess of its pro rata share of such payments due and payable to all of the
Lenders.

“Note” shall mean collectively, the Revolving Credit Notes, the Term Note and
the Swing Loan Note.

“Required Lenders” shall mean two or more Lenders (not including Swing Loan
Lender (in its capacity as such Swing Loan Lender) or any Defaulting Lender)
holding greater than fifty percent (50%) of either (a) the aggregate of (y) the
Revolving Commitment Amounts of all Lenders (excluding any Defaulting Lender)
and (z) the outstanding principal amount of the Term Loan (excluding any
Defaulting Lender) or (b) after the termination of the Revolving Commitments,
the sum of (y) the outstanding Revolving Advances, Term Loan and Swing Loans,
plus (z) the participations in the Maximum Undrawn Amount of all outstanding
Letters of Credit.

“Restricted Action Requirements” shall mean the following:

(a)       If the Undrawn Availability on the date of the applicable Restricted
Action, after giving effect to such Restricted Action, is equal to or greater
than the greater of One Hundred Twenty Million and 00/100 Dollars
($120,000,000.00) and thirty percent (30%) of the sum of the Maximum Revolving
Advance Amount plus the outstanding principal amount of the Term Loan, the Loan
Parties shall be permitted to take such Restricted Action so long as no Event of
Default or Default has occurred and is continuing or would result from such
Restricted Action; or

(b)       If the Undrawn Availability on the date of the applicable Restricted
Action, after giving effect to such Restricted Action, is less than the greater
of One Hundred Twenty Million and 00/100 Dollars ($120,000,000.00) and thirty
percent (30%) of the sum of the Maximum Revolving Advance Amount plus the
outstanding principal amount of the Term Loan but greater than the greater of
Sixty Million and 00/100 Dollars ($60,000,000.00) and fifteen percent (15%) of
the sum of the Maximum Revolving Advance Amount plus the outstanding principal
amount of the Term Loan, the Loan Parties shall be permitted to take such

 

- 9 -



--------------------------------------------------------------------------------

Restricted Action if (1) no Event of Default or Default has occurred and is
continuing or would result from such Restricted Action; (2) the Loan Parties
demonstrate, in form and substance reasonably acceptable to the Agent, that
prior to and after giving effect to such Restricted Action, the Undrawn
Availability, as measured both at the time of such Restricted Action and as an
average for the sixty (60) consecutive day period immediately preceding such
Restricted Action, is not less than the greater of Sixty Million and 00/100
Dollars ($60,000,000.00) and fifteen percent (15%) of the sum of the Maximum
Revolving Advance Amount plus the outstanding principal amount of the Term Loan;
and (3) the Loan Parties demonstrate, in form and substance reasonably
acceptable to the Agent, that prior to and after giving effect to such
Restricted Action, the Fixed Charge Coverage Ratio is at least 1.00 to 1.00.

“Revolving Advances” shall mean Advances other than Letters of Credit, the Swing
Loans and the Term Loan.

“Trigger Event” shall mean the earliest to occur of the following: (i) the
occurrence of an Event of Default, or (ii) the date upon which the Undrawn
Availability is less than an amount equal to the greater of (y) 12.5% of the
Maximum Loan Amount, or (z) Forty Million and 00/100 Dollars ($40,000,000.00).

“Trigger Satisfaction Event” shall mean, subsequent to the occurrence of a
Trigger Event, the occurrence of both of the following: (i) no Event of Default
then exists or is continuing, and (ii) the Undrawn Availability is greater than
or equal to the greater of (y) 12.5% of the Maximum Loan Amount or (z) Forty
Million and 00/100 Dollars ($40,000,000.00), in either case for a period of
thirty (30) consecutive days.

“Undrawn Availability” on any date of determination shall mean an amount equal
to the lesser of (i) the Formula Amount, and (ii) the difference of (a) the
Maximum Revolving Advance Amount minus (b) the sum of (y) the Maximum Undrawn
Amount of all outstanding Letters of Credit, plus (z) the outstanding amount of
Revolving Advances.

7.             Section 1.2 of the Credit Agreement is hereby amended by deleting
the following definitions in their entirety and inserting in their stead the
following:

“Permitted Encumbrances” shall mean:

(a) Liens in favor of Agent for the benefit of Agent and Lenders and Liens
securing any Lender Provided Commodity Hedge, Lender Provided Foreign Currency
Hedge, Lender Provided Interest Rate Hedge, or Other Lender Provided Financial
Service Product;

 

- 10 -



--------------------------------------------------------------------------------

(b)     Liens for taxes, assessments or other governmental charges not
delinquent or being Properly Contested;

(c) deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under general liability, product liability
or unemployment insurance;

(d)   deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety,
performance, indemnity, appeal and similar bonds and other obligations of like
nature arising in the Ordinary Course of Business;

(e) Liens arising by virtue of the rendition, entry or issuance against any Loan
Party or any Subsidiary of a Loan Party, or any property of any Loan Party or
any Subsidiary of a Loan Party, of any judgment, writ, order, or decree to the
extent the rendition, entry, issuance or continued existence of such judgment,
writ, order or decree (or any event or circumstance relating thereto) has not
resulted in the occurrence of an Event of Default under Section 10.6 hereof;

(f)   carriers’, repairmens’, mechanics’, workers’, materialmen’s or other like
Liens arising in the Ordinary Course of Business with respect to obligations
which are not due or which are being Properly Contested;

(g)   Liens placed upon fixed assets hereafter acquired to secure a portion of
the purchase price thereof, provided that any such lien shall not encumber any
other property of any Loan Party;

(h)  easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other charges or encumbrances, in each case, which
do not interfere in any material respect with the Ordinary Course of Business of
the Loan Parties and their Subsidiaries;

(i) Liens disclosed on Schedule 1.2; provided that such Liens shall secure only
those obligations which they secure on the Closing Date (and extensions,
renewals and refinancing of such obligations permitted by Section 7.8 hereof)
and shall not subsequently apply to any other property or assets of any Loan
Party other than the property and assets to which they apply as of the Closing
Date;

 

- 11 -



--------------------------------------------------------------------------------

(j) Liens on assets (other than Collateral) acquired in connection with a
Permitted Acquisition, provided that such Liens extend only to the assets
acquired in such Permitted Acquisition;

(k)         Liens consisting of landlord liens and similar liens under state or
local law on assets of Loan Parties located at locations where Loan Parties do
not have in place landlord waivers or similar waivers as permitted under
Section 4.4(b) hereof;

(l)   Liens consisting of pledges of government securities or cash collateral in
an aggregate amount not to exceed One Hundred Million and 00/100 Dollars
($100,000,000.00) to secure obligations under Interest Rate Hedges and Foreign
Currency Hedges entered into in the Ordinary Course of Business;

(m) Liens securing the Permitted Note Issuance, if any; provided that such Liens
shall secure only the obligations under the Permitted Note Issuance as the same
exist on the date on which such Permitted Note Issuance is consummated as
permitted hereunder (and extensions, renewals and refinancing of such
obligations permitted by Section 7.8 hereof) and shall not subsequently apply to
any other type of property or assets of any Loan Party other than the types of
property and assets to which they apply as of the date on which such Permitted
Note Issuance is consummated as permitted hereunder;

(n) Liens securing the Permitted 2019 Senior Notes Refinance, if any; provided
that such Liens shall secure only the obligations under the Permitted 2019
Senior Notes Refinance as the same exist on the date on which such Permitted
2019 Senior Note Refinance is consummated as permitted hereunder (and
extensions, renewals and refinancing of such obligations permitted by
Section 7.8 hereof) and shall not subsequently apply to any other type of
property or assets of any Loan Party other than the types of property and assets
to which they apply as of the date on which such Permitted 2019 Senior Notes
Refinance is consummated as permitted hereunder;

(o) Liens on assets other than Collateral of the Loan Parties securing
Indebtedness or other obligations, provided that the granting of such Liens,
together with any Liens on such assets under clause (m) and/or (n), as
applicable, would not result in the requirement that any Loan Party grant equal
and ratable security to any holder of any unsecured bonds under (A) the
Indenture, dated as of December 15, 1995, between ALC and The Chase Manhattan
Bank (National Association), as supplemented by the First

 

- 12 -



--------------------------------------------------------------------------------

Supplemental Indenture, dated as of August 15, 1996, by and among ATI, ALC and
The Chase Manhattan Bank (National Association), or (B) the Indenture, dated
June 1, 2009, between ATI and The Bank of New York Mellon, as supplemented by
the: (i) First Supplemental Indenture, dated June 1, 2009, between ATI and The
Bank of New York Mellon; (ii) Second Supplemental Indenture, dated June 2, 2009,
between ATI and The Bank of New York Mellon; (iii) Third Supplemental Indenture,
dated as of January 7, 2011; and (iv) Fourth Supplemental Indenture, dated as of
July 12, 2013; and

(p) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution, provided that (1) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
applicable Loan Party in excess of those set forth by regulations promulgated by
the Federal Reserve Board, and (2) such deposit account is not intended by such
Loan Party to provide collateral to the depository institution.

“Permitted Indebtedness” shall mean:

(a) the Obligations;

(b) Indebtedness (other than Obligations) incurred for Capital Expenditures and
Capital Leases in an aggregate amount of One Hundred Million and 00/100 Dollars
($100,000,000.00) at any one time outstanding;

(c) any guarantees of Indebtedness permitted under Section 7.3 hereof;

(d) any Indebtedness listed on Schedule 5.8(b)(ii) hereof (including, without
limitation, the Senior Unsecured Notes) including any extensions, renewals or
refinancings thereof (other than with respect to the 2019 Senior Unsecured
Notes), provided that the principal amount of such Indebtedness shall not be
increased without the prior written consent of the Required Lenders;

(e) Indebtedness incurred in connection with Permitted Acquisitions to the
extent it is subordinated to the Obligations on terms and conditions
satisfactory to Agent in its sole discretion;

 

- 13 -



--------------------------------------------------------------------------------

(f) Indebtedness of the type described in clauses (b) and (c) of the definition
of “Permitted Loans” to the extent permitted hereunder;

(g) Indebtedness incurred in connection with the Permitted Note Issuance to the
extent such Indebtedness is either (i) unsecured; or (ii) if secured by Liens
against Collateral, subordinated to the Liens securing the Obligations on terms
and conditions satisfactory to Agent in its reasonable discretion including any
extensions, renewals or refinancings thereof, provided that the principal amount
of such Indebtedness shall not be increased without the prior written consent of
the Required Lenders;

(h) Indebtedness incurred in connection with the Permitted 2019 Senior Note
Refinance to the extent such Indebtedness is either (i) unsecured; or (ii) if
secured by Liens against Collateral, subordinated to the Liens securing the
Obligations on terms and conditions satisfactory to Agent in its reasonable
discretion including any extensions, renewals or refinancings thereof, provided
that the principal amount of such Indebtedness shall not be increased without
the prior written consent of the Required Lenders;

(i) Interest Rate Hedges and Foreign Currency Hedges that are entered into by
Borrowers to hedge their risks with respect to outstanding Indebtedness of
Borrowers and not for speculative or investment purposes;

(j) unsecured unfunded obligations under Pension Plans, or any Plan to the
extent such amounts are permitted to remain unfunded under applicable law;

(k) Indebtedness with respect to customer advances or prepayments made in the
Ordinary Course of Business as determined in accordance with GAAP; and

(l) Other unsecured Indebtedness not in excess of Three Hundred Million and
00/100 Dollars ($300,000,000.00) at any time.

 

- 14 -



--------------------------------------------------------------------------------

8.             Section 2.1 of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:

2.1       Revolving Advances.

(a)         Amount of Revolving Advances. Subject to the terms and conditions
set forth in this Agreement specifically including Section 2.1(b), each Lender,
severally and not jointly, will make Revolving Advances to Borrowers in
aggregate amounts outstanding at any time equal to such Lender’s Revolving
Commitment Percentage of the lesser of (x) the Maximum Revolving Advance Amount,
less the outstanding amount of Swing Loans, less the aggregate Maximum Undrawn
Amount of all outstanding Letters of Credit or (y) an amount equal to the sum
of:

(i)        (A) the sum of, (1) with respect to Designated Customers, up to
ninety percent (90%) (the “Designated Customers Receivables Advance Rate”) of
Eligible Receivables, plus (2) with respect to all other Customers (other than
Designated Customers), up to eighty-five percent (85%) (the “Non-Designated
Customers Receivables Advance Rate”) of Eligible Receivables, plus

(ii)         the least of (A) up to seventy-five percent (75%) of the Eligible
Inventory valued at the lower of cost or market value determined on a
first-in-first-out basis, (the “Inventory Advance Rate”), and (B) up to
eighty-five percent (85%) of the appraised net orderly liquidation value of
Eligible Inventory (as evidenced by an Inventory appraisal satisfactory to Agent
in its sole discretion exercised in good faith) (the “Inventory NOLV Advance
Rate”, together with the Inventory Advance Rate, the Designated Customers
Receivables Advance Rate and the Non-Designated Customers Receivables Advance
Rate, collectively, the “Advance Rates”), minus

(iii)        the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit, minus

(iv)        the Term Loan Reserve, minus

(v)        such other reserves as Agent may deem proper and necessary from time
to time in its Permitted Discretion.

The amount equal to the difference between (x) the sum of Section 2.1(a)(y)(i)
and Section 2.1(a)(y)(ii) minus (y) the sum of Section 2.1(a)(y)(iii),
Section 2.1(a)(y)(iv) and Section 2.1(a)(y)(v) at any time and from time to time
shall be referred to as the “Formula Amount”. The Revolving Advances shall be
evidenced by one or more secured promissory notes (collectively, the “Revolving
Credit Notes”) substantially in the form attached hereto as Exhibit 2.1(a).
Notwithstanding anything to the contrary contained in the foregoing or otherwise
in this Agreement, the outstanding aggregate principal amount of Swing Loans and
the Revolving Advances at any one time outstanding shall not exceed an amount
equal to the lesser of (i) the Maximum Revolving Advance Amount less the Maximum
Undrawn Amount of all outstanding Letters of Credit or (ii) the Formula Amount.

 

- 15 -



--------------------------------------------------------------------------------

9.             The last sentence of clause (b) of Section 2.2 of the Credit
Agreement is hereby deleted in its entirety and in its stead is inserted the
following:

After giving effect to each requested LIBOR Rate Loan, including those which are
converted from a Domestic Rate Loan under Section 2.2(e), there shall not be
outstanding more than seven (7) LIBOR Rate Loans (including one (1) LIBOR Rate
Loan with respect to the Term Loan) in the aggregate (provided that if there are
outstanding Domestic Rate Loans hereunder, there shall not be outstanding more
than six (6) LIBOR Rate Loans in the aggregate (including one (1) LIBOR Rate
Loan with respect to the Term Loan)).

10.           Section 2.3 of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:

2.3 Term Loan.

(a)         Subject to the terms and conditions of this Agreement, each
applicable Lender holding a Term Loan Commitment, severally and not jointly,
will make a term loan in Dollars to Borrowers in the amount equal to such
Lender’s Term Loan Commitment Percentage of One Hundred Million and 00/100
Dollars ($100,000,000.00) (the “Term Loan”). The Term Loan shall be advanced on
the First Amendment Closing Date and shall be, with respect to principal and
subject to acceleration upon the occurrence of an Event of Default under this
Agreement or termination of this Agreement, payable in one (1) payment of all
unpaid principal, accrued and unpaid interest and all unpaid fees and expenses
due and payable on the Term Loan Maturity Date; provided, however, that
repayment of the Term Loan shall be subject to the terms and provisions of
Section 6.10(c) hereof. The Term Loan shall be evidenced by one or more secured
promissory notes (collectively, the “Term Note”) in substantially the form
attached hereto as Exhibit 2.3(a). The Term Loan may consist of a Domestic Rate
Loan or a LIBOR Rate Loan, as the Borrowing Agent may request; and in the event
the Borrowers desire to obtain or extend the Term Loan as a LIBOR Rate Loan or
to convert the Term Loan from a Domestic Rate Loan to a LIBOR Rate Loan, the
Borrowing Agent shall comply with the notification requirements set forth in
Section 2.2(b) and/or (e) and the provisions of Sections 2.2(b) through
(h) shall apply.

 

- 16 -



--------------------------------------------------------------------------------

(b)         Right to Prepay the Term Loan. On and after May 13, 2017, The
Borrowers shall have the right at their option and so long as the terms and
provisions of Section 6.10(c) are satisfied, on a one-time only basis, to prepay
the Term Loan in whole without premium or penalty (except as provided in
Section 2.2(f), Section 2.2(g), Section 3.7, and Section 3.8, hereof). Whenever
the Borrower desires to prepay the Term Loan, it shall provide a prepayment
notice to the Agent by 1:00 p.m. at least three (3) Business Days prior to the
date of prepayment of the Term Loan, setting forth the date, which shall be a
Business Day on or after May 13, 2017, on which the proposed prepayment is to be
made. The prepayment notice shall be irrevocable. The outstanding principal
amount of the Term Loan, together with interest on such principal amount, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made.

11.         Clause (a) of Section 2.8 of the Credit Agreement is hereby deleted
in its entirety and in its stead is inserted the following:

(a)         The Revolving Advances and Swing Loans shall be due and payable in
full on the last day of the Term subject to earlier prepayment as herein
provided. The Term Loan shall be due and payable as provided in Section 2.3.
Notwithstanding the foregoing, all Advances shall be subject to earlier
repayment upon (x) acceleration upon the occurrence of an Event of Default under
this Agreement or (y) termination of this Agreement. Each payment (including
each prepayment) by any Borrower on account of the principal of and interest on
the Advances shall be applied, first to the outstanding Swing Loans and next,
pro rata according to the applicable Revolving Commitment Percentages of
Lenders, to the outstanding Revolving Advances (subject to any contrary
provisions of Section 2.22).

12.         Clause (c) of Section 2.22 of the Credit Agreement is hereby deleted
in its entirety and in its stead is inserted the following:

(c)         A Defaulting Lender shall not be entitled to give instructions to
Agent or to approve, disapprove, consent to or vote on any matters relating to
this Agreement and the Other Documents, and all amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders” and “Supermajority Lenders”, a Defaulting Lender shall not be deemed to
be a Lender, to have any outstanding Advances or a Revolving Commitment
Percentage or Term Loan Commitment Percentage, provided, that this clause
(c) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification described in clauses (i) or (ii) of
Section 16.2(b).

 

- 17 -



--------------------------------------------------------------------------------

13.         Section 3.1 of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:

3.1       Interest. Interest on Advances shall be payable quarterly in arrears
on the first day of each fiscal quarter with respect to Domestic Rate Loans and,
with respect to LIBOR Rate Loans, at (a) the end of each Interest Period, and
(b) for LIBOR Rate Loans with an Interest Period in excess of three months, at
the end of each three month period during such Interest Period, provided further
that all accrued and unpaid interest shall be due and payable at the end of the
Term. Interest charges shall be computed on the actual principal amount of
Advances outstanding during the month at a rate per annum equal to (i) with
respect to Revolving Advances, the applicable Revolving Interest Rate, (ii) with
respect to Swing Loans, either the Revolving Interest Rate for Domestic Rate
Loans or the Daily LIBOR Rate, as applicable, and (iii) with respect to the Term
Loan, the Term Loan Rate. Except as expressly provided otherwise in this
Agreement, any Obligations other than the Advances that are not paid when due
shall accrue interest at the Revolving Interest Rate for Domestic Rate Loans,
subject to the provision of the final sentence of this Section 3.1 regarding the
Default Rate. Whenever, subsequent to the date of this Agreement, the Alternate
Base Rate and/or the Daily LIBOR Rate, as applicable, is increased or decreased,
the applicable Contract Rate for Domestic Rate Loans and/or Daily LIBOR Rate
Loans, as applicable, shall be similarly changed without notice or demand of any
kind by an amount equal to the amount of such change in the Alternate Base Rate
and/or the Daily LIBOR Rate, as applicable, during the time such change or
changes remain in effect. The LIBOR Rate shall be adjusted with respect to LIBOR
Rate Loans without notice or demand of any kind on the effective date of any
change in the Reserve Percentage as of such effective date. Upon and after the
occurrence of an Event of Default, and during the continuation thereof, at the
option of Agent or at the direction of Required Lenders (or, in the case of any
Event of Default under Section 10.7, immediately and automatically upon the
occurrence of any such Event of Default without the requirement of any
affirmative action by any party), the Obligations shall bear interest at a rate
per annum equal to the Alternate Base Rate plus: (i) with respect to the
Revolving Credit Loans and Swing Loans, if any, the Applicable Margin applicable
to Level III Domestic Rate Loans plus an additional two percent (2%) per annum;
and (ii) with respect to the Term Loan, the Applicable Margin with respect to
the Term Loan plus an additional two percent (2%) per annum (the foregoing, as
applicable, the “Default Rate”).

 

- 18 -



--------------------------------------------------------------------------------

14.         Section 3.3 of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:

3.3        Facility Fee. The Borrowers shall pay to Agent, for the ratable
benefit of Lenders holding the Revolving Commitments based on their Revolving
Commitment Percentages, a fee at a rate equal to: (i) thirty-seven and one-half
of one basis points (.375%) multiplied by the Average Undrawn Availability for
the most recently ended fiscal quarter, if the amount by which the Maximum
Revolving Advance Amount exceeds the Average Undrawn Availability for such
fiscal quarter is equal to or greater than fifty percent (50%); or
(ii) twenty-five basis points (0.25%) multiplied by the Average Undrawn
Availability for the most recently ended fiscal quarter, if the amount by which
the Maximum Revolving Advance Amount exceeds the Average Undrawn Availability
for such fiscal quarter is less than fifty percent (50%) (the “Facility Fee”).
Such Facility Fee shall be payable to Agent in arrears on the first day of each
fiscal quarter with respect to the previous fiscal quarter and on the earlier of
(i) the termination of this Agreement or (ii) the last day of the Term.

15.         Section 3.11 of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:

3.11        Replacement of Lenders. If any Lender (an “Affected Lender”)
(a) makes demand upon Borrowers for (or if Borrowers are otherwise required to
pay) amounts pursuant to Section 3.7 or 3.9 hereof, (b) is unable to make or
maintain LIBOR Rate Loans as a result of a condition described in Section 2.2(h)
hereof, (c) is a Defaulting Lender, or (d) denies any consent requested by the
Agent pursuant to Section 16.2(b) hereof, Borrowers may, within ninety (90) days
of receipt of such demand, notice (or the occurrence of such other event causing
Borrowers to be required to pay such compensation or causing Section 2.2(h)
hereof to be applicable), or such Lender becoming a Defaulting Lender or denial
of a request by Agent pursuant to Section 16.2(b) hereof, as the case may be, by
notice in writing to the Agent and such Affected Lender (i) request the Affected
Lender to cooperate with Borrowers in obtaining a replacement Lender
satisfactory to Agent and Borrowers (the “Replacement Lender”); (ii) request the
non-Affected Lenders to acquire and assume all of the Affected Lender’s Advances
and its Revolving Commitment Percentage and Term Loan Commitment Percentages, as
applicable, as provided herein, but none of such Lenders shall be under any
obligation to do so; or (iii) propose a Replacement Lender subject to approval

 

- 19 -



--------------------------------------------------------------------------------

by Agent in its good faith business judgment. If any satisfactory Replacement
Lender shall be obtained, and/or if any one or more of the non-Affected Lenders
shall agree to acquire and assume all of the Affected Lender’s Advances and its
Revolving Commitment Percentage and Term Loan Commitment, as applicable, then
such Affected Lender shall assign, in accordance with Section 16.3 hereof, all
of its Advances and its Revolving Commitment Percentage and Term Loan
Commitment, as applicable, and other rights and obligations under this Loan
Agreement and the Other Documents to such Replacement Lender or non-Affected
Lenders, as the case may be, in exchange for payment of the principal amount so
assigned and all interest and fees accrued on the amount so assigned, plus all
other Obligations then due and payable to the Affected Lender.

16.         Section 6.10 of the Credit Agreement is hereby amended to insert as
a new subpart (c) the following:

(c)       Term Loan Minimum Liquidity. After giving proforma effect to any
prepayment or payment of the Term Loan in accordance with the terms and
provisions of this Agreement, the Borrowers’ Liquidity shall not be less than
Two Hundred Million and 00/100 Dollars ($200,000,000.00); provided that such
Liquidity shall be comprised of Undrawn Availability of not less than: (i) if,
after giving proforma effect to any such prepayment or payment, the Loan Parties
demonstrate a proforma Fixed Charge Coverage Ratio of greater than or equal to
1.00 to 1.00, One Hundred Million and 00/100 Dollars ($100,000,000.00); or
(ii) if, after giving proforma effect to any such prepayment or payment, the
Loan Parties demonstrate a proforma Fixed Charge Coverage Ratio of less than
1.00 to 1.00, One Hundred Fifty Million and 00/100 Dollars ($150,000,000.00).

17.         Section 7.15 of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:

7.15       Amendment of Organizational Documents. (i) Change its legal name,
(ii) change its form of legal entity (e.g., converting from a corporation to a
limited liability company or vice versa), (iii) change its jurisdiction of
organization or become (or attempt or purport to become) organized in more than
one jurisdiction, or (iv) except for a one-time only change to ATI’s certificate
of incorporation and bylaws to allow for the entire board of directors to be
elected annually rather than on a rolling one-third basis annually, otherwise
amend, modify or waive any material term or material provision of its
Organizational Documents unless required by law, in any such case without
(x) giving at least five (5) days prior written notice of such intended change
to Agent, (y)

 

- 20 -



--------------------------------------------------------------------------------

having received from Agent confirmation that Agent has taken all steps necessary
for Agent to continue the perfection of and protect the enforceability and
priority of its Liens in the Collateral belonging to such Loan Party and in the
Equity Interests of such Loan Party and (z) in any case under clause (iv),
having received the prior written consent of Agent and Required Lenders to such
amendment, modification or waiver.

18.         Section 9.8 of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:

9.8         Monthly and Quarterly Financial Statements. (a) Furnish Agent and
Lenders within forty-five (45) days after the end of each fiscal quarter, an
unaudited balance sheet of ATI and its Subsidiaries and unaudited statements of
income, retained earnings and stockholders’ equity and cash flow of ATI and its
Subsidiaries on a consolidated basis reflecting results of operations from the
beginning of the fiscal year to the end of such quarter and for such quarter,
prepared on a basis consistent with prior practices and complete and correct in
all material respects, subject to normal and recurring year-end adjustments that
individually and in the aggregate are not material to the Loan Parties’ business
operations and setting forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year.
The reports shall be accompanied by a Compliance Certificate from an Authorized
Officer of ATI which shall include, among other things, reasonably detailed
calculations of the Fixed Charge Coverage Ratio as of the end of each fiscal
quarter (regardless of whether a Trigger Event has occurred and is continuing),
in each case for the four (4) consecutive fiscal quarters then ending; and

(b)         Furnish Agent and Lenders within twenty-five (25) days after the end
of each of the first (1st) two (2) months in each fiscal quarter, an unaudited
balance sheet of ATI and its Subsidiaries and unaudited statements of income and
cash flow of ATI and its Subsidiaries on a consolidated basis reflecting results
of operations from the beginning of the fiscal year to the end of such month and
for such month, prepared on a basis consistent with prior practices and complete
and correct in all material respects, subject to normal and recurring year-end
adjustments that individually and in the aggregate are not material to the Loan
Parties’ business operations and setting forth in comparative form the
respective financial statements for the corresponding date and period in the
previous fiscal year.

 

- 21 -



--------------------------------------------------------------------------------

Information required to be delivered pursuant to Sections 9.7 and 9.8 above,
shall be deemed to have been delivered to the Agent and each Lender on the date
on which such information is available on the website of the SEC at
http://www.sec.gov without charge (to the extent such information has been
posted or is available as described in such notice).

19.         Section 11.5 of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:

11.5     Allocation of Payments After Event of Default. Notwithstanding any
other provisions of this Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by Agent on account of the Obligations (including without limitation any amounts
on account of any of Commodity Hedge Liabilities, Hedge Liabilities and any
Other Lender Provided Financial Service Product Liabilities), or in respect of
the Collateral shall be paid over or delivered as follows:

FIRST, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Agent in its capacity as such, the Issuer in its capacity as such and PNC in its
capacity as a lender of Swing Loans, ratably among the Agent, the Issuer and PNC
(as the lender of Swing Loans) in proportion to the respective amounts described
in this clause First payable to them;

SECOND, to the payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under this Agreement and the Other Documents, including attorney fees,
ratably among the Lenders in proportion to the respective amounts described in
this clause Second payable to them;

THIRD, to the payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans (other than the Term Loan) and Reimbursement
Obligations, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

FOURTH, to the payment of that portion of the Obligations constituting unpaid
principal of the Loans (other than the Term Loan) and Reimbursement Obligations,
ratably among the Lenders in proportion to the respective amounts described in
this clause Fourth payable to them and payment to the Agent for the account of
the Issuer, to cash collateralize any undrawn amounts under outstanding Letters
of Credit;

 

- 22 -



--------------------------------------------------------------------------------

FIFTH, to the payment of that portion of the Obligations constituting accrued
and unpaid interest on the Term Loan, among the applicable Lenders ratably based
on each such Lender’s Term Loan Commitment Percentage in proportion to the
respective amounts described in this clause Fifth payable to them;

SIXTH, to the payment of that portion of the Obligations constituting unpaid
principal of the Term Loan, among the applicable Lenders ratably based on each
such Lender’s Term Loan Commitment Percentage in proportion to the respective
amounts described in this clause Sixth payable to them;

SEVENTH, to the payment obligations then owing under Lender Provided Interest
Rate Hedges, Lender Provided Foreign Currency Hedges, Lender Provided Commodity
Hedges, and Other Lender Provided Financial Service Products, ratably among the
Lenders, the Issuer, and the Lenders or Affiliates of Lenders which provide
Lender Provided Interest Rate Hedges, Lender Provided Foreign Currency Hedges,
Lender Provided Commodity Hedges, and Other Lender Provided Financial Service
Products, in proportion to the respective amounts described in this clause Fifth
held by them; and

LAST, the balance, if any, to the Loan Parties or as required by Law.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances, Commodity Hedge Liabilities,
Hedge Liabilities and any Other Lender Provided Financial Service Product
Liabilities held by such Lender bears to the aggregate then outstanding
Advances, Commodity Hedge Liabilities, Hedge Liabilities and any Other Lender
Provided Financial Service Product Liabilities) of amounts available to be
applied pursuant to this Section 11.5; and (iii) notwithstanding anything to the
contrary in this Section 11.5, no Swap Obligations of any Non-Qualifying Party
shall be paid with amounts received from such Non-Qualifying Party under its
Guaranty (including sums received as a result of the exercise of remedies with
respect to such Guaranty) or from the proceeds of such Non-Qualifying Party’s
Collateral if such Swap Obligations would constitute Excluded Hedge Liabilities,
provided, however, that to the extent possible appropriate adjustments shall be
made with respect to payments and/or the proceeds of Collateral from other
Borrowers and/or Guarantors that are Eligible Contract Participants with respect
to such Swap Obligations to preserve the allocation to Obligations otherwise set
forth above in this Section 11.5.

 

- 23 -



--------------------------------------------------------------------------------

20.         Clause (b) of Section 16.2 of the Credit Agreement is hereby deleted
in its entirety and in its stead is inserted the following:

(b)         Required Lenders, Agent with the consent in writing of Required
Lenders, and Loan Parties may, subject to the provisions of this
Section 16.2(b), from time to time enter into written supplemental agreements to
this Agreement or the Other Documents executed by Loan Parties, for the purpose
of adding or deleting any provisions or otherwise changing, varying or waiving
in any manner the rights of Lenders, Agent or Loan Parties thereunder or the
conditions, provisions or terms thereof or waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall:

(i)         increase the Revolving Commitment Percentage, Revolving Commitment
Amount or Term Loan Commitment Percentage, as applicable, of any Lender without
the consent of such Lender;

(ii)       whether or not any Advances are outstanding, extend the Term, the
Term Loan Maturity Date or the time for payment of principal or interest of any
Advance (excluding the due date of any mandatory prepayment of an Advance), or
any fee payable to any Lender, or reduce the principal amount of or the rate of
interest borne by any Advances or reduce any fee payable to any Lender, without
the consent of each Lender directly affected thereby (except that Required
Lenders may elect to waive or rescind any imposition of the Default Rate under
Section 3.1 or of default rates of Letter of Credit fees under Section 3.2
(unless imposed by Agent));

(iii)       alter the definition of the term Required Lenders or alter, amend or
modify this Section 16.2(b) or any other provision hereof relating to the pro
rata treatment of the Lenders without the consent of all Lenders;

(iv)       alter the definition of the term Supermajority Lenders without the
consent of all Lenders holding a Revolving Commitment;

(v)       alter, amend or modify the provisions of Section 11.5 without the
consent of all Lenders;

 

- 24 -



--------------------------------------------------------------------------------

(vi)       release any Collateral during any calendar year (other than in
connection with a disposition of such Collateral permitted under Section 7.1 or
otherwise in accordance with the provisions of this Agreement) having an
aggregate value in excess of Twenty Million and 00/100 Dollars ($20,000,000.00)
without consent of all Lenders (other than in connection with a disposition of
such Collateral permitted under Section 7.1 or otherwise in accordance with the
provisions of this Agreement);

(vii)       change the rights and duties of Agent without the consent of all
Lenders;

(viii)       subject to clause (e) below, permit any Revolving Advance to be
made if, after giving effect thereto, the total of Revolving Advances
outstanding hereunder would exceed the Formula Amount for more than sixty
(60) consecutive Business Days or exceed one hundred and ten percent (110%) of
the Formula Amount without the consent of all Lenders holding a Revolving
Commitment;

(ix)       increase the Advance Rates above the Advance Rates in effect on the
Closing Date or change any of the other definitions used in the calculation of
the Formula Amount in a manner that could increase the availability of any
Revolving Advances under Section 2.1 without the consent of the Supermajority
Lenders; provided that the use by the Agent of its Permitted Discretion to make
adjustments to eligibility criteria or to impose or remove reserves, in each
case in accordance with the terms of this Agreement, shall not require the
consent of any Lender;

(x)       alter the definition of the term Required Revolving Lenders or alter,
amend, modify or waive any term or provision of Section 2.3(b), Section 8.2
and/or Section 16.2, as the same are in effect on the First Amendment Closing
Date, without the consent of the Required Revolving Lenders; or

(xi)       release any Guarantor or Borrower without the consent of all Lenders
except any Guarantor or Borrower, the ownership interests of which are sold or
otherwise disposed of or transferred to Persons other than Loan Parties or
Subsidiaries of Loan Parties in a transaction permitted under Section 7.1.

21.         Clauses (c) and (d) of Section 16.3 of the Credit Agreement are
hereby deleted in their entirety and in their stead are inserted the following:

(c)        Any Lender, with the consent of Agent, may sell, assign or transfer
all or any part of its rights and obligations under or relating to Revolving
Advances and/or the Term Loan under this Agreement and the Other Documents to
one or more additional

 

- 25 -



--------------------------------------------------------------------------------

Persons and one or more additional Persons may commit to make Advances hereunder
(each a “Purchasing Lender”), in minimum amounts of not less than Five Million
and 00/100 Dollars ($5,000,000.00), pursuant to a Commitment Transfer
Supplement, executed by a Purchasing Lender, the transferor Lender, and Agent
and delivered to Agent for recording. Upon such execution, delivery, acceptance
and recording, from and after the transfer effective date determined pursuant to
such Commitment Transfer Supplement, (i) Purchasing Lender thereunder shall be a
party hereto and, to the extent provided in such Commitment Transfer Supplement,
have the rights and obligations of a Lender thereunder with a Revolving
Commitment Percentage and/or Term Loan Commitment Percentage as set forth
therein, and (ii) the transferor Lender thereunder shall, to the extent provided
in such Commitment Transfer Supplement, be released from its obligations under
this Agreement, the Commitment Transfer Supplement creating a novation for that
purpose. Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentages and/or Term Loan Commitment Percentages, as applicable,
arising from the purchase by such Purchasing Lender of all or a portion of the
rights and obligations of such transferor Lender under this Agreement and the
Other Documents. Each Loan Party hereby consents to the addition of such
Purchasing Lender and the resulting adjustment of the Revolving Commitment
Percentages and/or Term Loan Commitment Percentages, as applicable, arising from
the purchase by such Purchasing Lender of all or a portion of the rights and
obligations of such transferor Lender under this Agreement and the Other
Documents.

(d)       Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Revolving
Advances and/or the Term Loan under this Agreement and the Other Documents to an
entity, whether a corporation, partnership, trust, limited liability company or
other entity that (i) is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and (ii) is administered, serviced or managed by the assigning
Lender or an Affiliate of such Lender (a “Purchasing CLO” and together with each
Participant and Purchasing Lender, each a “Transferee” and collectively the
“Transferees”), pursuant to a Commitment Transfer Supplement modified as
appropriate to reflect the interest being assigned (“Modified Commitment
Transfer Supplement”), executed by any intermediate purchaser, the Purchasing
CLO, the

 

- 26 -



--------------------------------------------------------------------------------

transferor Lender, and Agent as appropriate and delivered to Agent for
recording. Upon such execution and delivery, from and after the transfer
effective date determined pursuant to such Modified Commitment Transfer
Supplement, (i) Purchasing CLO thereunder shall be a party hereto and, to the
extent provided in such Modified Commitment Transfer Supplement, have the rights
and obligations of a Lender thereunder and (ii) the transferor Lender thereunder
shall, to the extent provided in such Modified Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Modified Commitment
Transfer Supplement creating a novation for that purpose. Such Modified
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO.

22.         Exhibit 2.2(b) to the Credit Agreement is hereby deleted in its
entirety and replaced by Exhibit 2.2(b) to the Credit Agreement attached hereto
and made a part hereof.

23.         The Credit Agreement is hereby amended by inserting a new Exhibit
2.3(a) attached hereto and made a part hereof.

24.         The provisions of Section 3, Section 4, Section 7, Section 17,
Section 18 and Section 22 of this First Amendment shall not become effective
until the Agent shall have received:

(a)         this First Amendment, duly executed by the Borrowers, the
Guarantors, the Required Lenders and the Agent;

(b)         the documents and conditions listed in the Preliminary Closing
Agenda attached hereto and made a part hereof as Exhibit A;

(c)         payment of all fees and expenses owed to the Agent, and the Agent’s
counsel in connection with this First Amendment and the Credit Agreement
(including, without limitation, any such fees and expenses payable pursuant to
any fee letter entered into between the Borrowers and the Agent in connection
herewith); and

(d)         such other documents in connection with such transactions as the
Agent or said counsel may reasonably request.

25.         The provisions of Section 2, Section 5, Section 6, Sections 8
through 16, Sections 19 through 21 and Section 23 of this First Amendment shall
not become effective until the Agent shall have received:

(a)         this First Amendment, duly executed by the Borrowers, the
Guarantors, the Lenders and the Agent;

(b)         the documents and conditions listed in the Preliminary Closing
Agenda attached hereto and made a part hereof as Exhibit A;

 

- 27 -



--------------------------------------------------------------------------------

(c)         payment of all fees and expenses owed to the Agent, and the Agent’s
counsel in connection with this First Amendment and the Credit Agreement
(including, without limitation, any such fees and expenses payable pursuant to
any fee letter entered into between the Borrowers and the Agent in connection
herewith); and

(d)         such other documents in connection with such transactions as the
Agent or said counsel may reasonably request.

26.         Each Loan Party hereby reconfirms and reaffirms all representations
and warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement, and except any
such representations or warranties made as of a specific date or time, which
shall have been true and correct in all material respects as of such date or
time.

27.         Each Loan Party acknowledges and agrees that each and every
document, instrument or agreement, which secured the Obligations immediately
prior to the entering into of this First Amendment continues to secure the
Obligations.

28.         Each Loan Party represents and warrants to the Agent and each of the
Lenders as follows: (i) such Loan Party has the full power to enter into,
execute, deliver and carry out this First Amendment and all such actions have
been duly authorized by all necessary proceedings on its part, (ii) neither the
execution and delivery of this First Amendment by such Loan Party nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof by any of them will conflict with, constitute a
default under or result in any breach of (a) the terms and conditions of the
certificate or articles of incorporation, bylaws or other organizational
documents of such Loan Party or (b) any material Law or any material agreement
or instrument or order, writ, judgment, injunction or decree to which such Loan
Party is a party or by which it is bound or to which it is subject, or result in
the creation or enforcement of any Lien, charge or encumbrance whatsoever upon
any property (now or hereafter acquired) of such Loan Party, and (iii) this
First Amendment has been duly and validly executed and delivered by such Loan
Party and constitutes the legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
to the extent that enforceability of this First Amendment may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforceability of creditors’ rights generally or limiting the
right of specific performance and general concepts of equity.

29.         Each Loan Party represents and warrants that (i) no Default or Event
of Default exists under the Credit Agreement, nor will any occur as a result of
the execution and delivery of this First Amendment or the performance or
observance of any provision hereof or any transaction completed hereby, and
(ii) the schedules attached to and made a part of the Credit Agreement, are true
and correct in all material respects as of the date hereof, except as such
schedules may have heretofore been amended or modified in writing in accordance
with the Credit Agreement or pursuant to this First Amendment.

30.         Each reference to the Credit Agreement that is made in the Credit
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Credit Agreement as
amended hereby.

 

- 28 -



--------------------------------------------------------------------------------

31.         The agreements contained in this First Amendment are limited to the
specific agreements made herein. Except as expressly set forth herein, this
First Amendment shall not by implication or otherwise limit, impair, constitute
a waiver of, or otherwise affect the rights and remedies of the Agent or the
Lenders under the Credit Agreement or any Other Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any Other Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect. Nothing herein shall be deemed to entitle any Loan Party
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any Other Document in similar or different
circumstances. This First Amendment shall apply and be effective only with
respect to the provisions of the Credit Agreement specifically referred to
herein. This First Amendment amends the Credit Agreement and is not a novation
thereof. Nothing expressed or implied in this First Amendment or any other
document contemplated hereby shall be construed as a release or other discharge
of any Borrower or any Guarantor under the Credit Agreement or any Other
Document from any of its obligations and liabilities thereunder.

32.         This First Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts each of which, when
so executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.

33.         This First Amendment shall be governed by, and shall be construed
and enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof. Each of the
parties hereto irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction and venue of the courts of the
Commonwealth of Pennsylvania sitting in Allegheny County, Pennsylvania and the
United States District Court for the Western District of Pennsylvania with
respect to any suit arising out of or relating to this First Amendment.

[INTENTIONALLY LEFT BLANK]

 

- 29 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, by their
officers thereunto duly authorized, have executed this First Amendment on the
day and year first above written.

 

     BORROWERS: WITNESS/ATTEST:      OREGON METALLURGICAL, LLC, an Oregon
limited liability company

/s/ M.P. Earnest

     By:  

/s/ Patrick J. DeCourcy

     Name:   Patrick J. DeCourcy      Title:   Executive Vice President
WITNESS/ATTEST:      ALLEGHENY LUDLUM, LLC, a Pennsylvania limited liability
company

/s/ M.P. Earnest

     By:  

/s/ Patrick J. DeCourcy

     Name:   Patrick J. DeCourcy      Title:   Executive Vice President
WITNESS/ATTEST:     

TDY INDUSTRIES, LLC, a California limited liability company

/s/ M.P. Earnest

     By:  

/s/ Patrick J. DeCourcy

     Name:   Patrick J. DeCourcy      Title:   Executive Vice President
WITNESS/ATTEST:     

INTERNATIONAL HEARTH MELTING, LLC, an Oregon limited liability company

 

By: Oregon Metallurgical, LLC, its Sole Manager

/s/ M.P. Earnest

     By:  

/s/ Patrick J. DeCourcy

     Name:   Patrick J. DeCourcy      Title:   Executive Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    

BORROWERS (Continued)

WITNESS/ATTEST:      ATI PRECISION FINISHING, LLC, a Pennsylvania limited
liability company

/s/ M.P. Earnest

     By:  

/s/ Patrick J. DeCourcy

     Name:   Patrick J. DeCourcy      Title:   Executive Vice President
WITNESS/ATTEST:      TITANIUM WIRE CORPORATION, a Pennsylvania corporation

/s/ M.P. Earnest

     By:  

/s/ Patrick J. DeCourcy

     Name:   Patrick J. DeCourcy      Title:   Executive Vice President
WITNESS/ATTEST:      ENVIRONMENTAL, INC., a California corporation

/s/ M.P. Earnest

     By:  

/s/ Patrick J. DeCourcy

     Name:   Patrick J. DeCourcy      Title:   Executive Vice President
WITNESS/ATTEST:      ATI TITANIUM LLC, a Delaware limited liability company

/s/ M.P. Earnest

     By:  

/s/ Patrick J. DeCourcy

     Name:   Patrick J. DeCourcy      Title:   Executive Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

     BORROWERS (Continued) WITNESS/ATTEST:      ATI FLOWFORM PRODUCTS, LLC, a
Delaware limited liability company

/s/ M.P. Earnest

    

By:

Name:

Title:

 

/s/ Patrick J. DeCourcy

Patrick J. DeCourcy

President

WITNESS/ATTEST:      ATI LADISH LLC, a Wisconsin limited liability company

/s/ M.P. Earnest

    

By:

Name:

Title:

 

/s/ Patrick J. DeCourcy

Patrick J. DeCourcy

Executive Vice President

WITNESS/ATTEST:      VALLEY MACHINING, INC., a Wisconsin corporation

/s/ M.P. Earnest

    

By:

Name:

Title:

 

/s/ Patrick J. DeCourcy

Patrick J. DeCourcy

Executive Vice President

WITNESS/ATTEST:      ATI LADISH MACHINING, INC., a Nevada corporation

/s/ M.P. Earnest

    

By:

Name:

Title:

 

/s/ Patrick J. DeCourcy

Patrick J. DeCourcy

Executive Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

     BORROWERS (Continued) WITNESS/ATTEST:      CHEN-TECH INDUSTRIES, INC., a
Nevada corporation

/s/ M.P. Earnest

    

By:

Name:

Title:

 

/s/ Patrick J. DeCourcy

Patrick J. DeCourcy

Executive Vice President

WITNESS/ATTEST:      PACIFIC CAST TECHNOLOGIES, INC., a Nevada corporation

/s/ M.P. Earnest

    

By:

Name:

Title:

 

/s/ Patrick J. DeCourcy

Patrick J. DeCourcy

Executive Vice President

WITNESS/ATTEST:      ATI POWDER METALS LLC, a Pennsylvania limited liability
company

/s/ M.P. Earnest

    

By:

Name:

Title:

 

/s/ Patrick J. DeCourcy

Patrick J. DeCourcy

Executive Vice President

WITNESS/ATTEST:      ATI CAST PRODUCTS SALEM OPERATIONS, LLC, a Delaware limited
liability company

/s/ M.P. Earnest

    

By:

Name:

Title:

 

/s/ Patrick J. DeCourcy

Patrick J. DeCourcy

Executive Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

     GUARANTORS: WITNESS/ATTEST:      ATI FUNDING CORPORATION, a Delaware
corporation

/s/ M.P. Earnest

    

By:

Name:

Title:

 

/s/ Rose Marie Manley

Rose Marie Manley

President

WITNESS/ATTEST:      TDY HOLDINGS, LLC, a Delaware limited liability company

/s/ M.P. Earnest

    

By:

Name:

Title:

 

/s/ Rose Marie Manley

Rose Marie Manley

President

WITNESS/ATTEST:      ATI OPERATING HOLDINGS, LLC, a Delaware limited liability
company

/s/ M.P. Earnest

    

By:

Name:

Title:

 

/s/ Patrick J. DeCourcy

Patrick J. DeCourcy

President

WITNESS/ATTEST:      ATI PROPERTIES, INC., a Delaware corporation

/s/ M.P. Earnest

    

By:

Name:

Title:

 

/s/ Elliot S. Davis

Elliot S. Davis

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

       GUARANTORS (Continued): WITNESS/ATTEST:      ALC FUNDING CORPORATION, a
Delaware corporation

/s/ M.P. Earnest

     By:  

/s/ Rose Marie Manley

       Name:   Rose Marie Manley        Title:   President WITNESS/ATTEST:     

ALLEGHENY TECHNOLOGIES INCORPORATED, a

Delaware corporation

/s/ M.P. Earnest

     By:  

/s/ Patrick J. DeCourcy

       Name:   Patrick J. DeCourcy        Title:   Senior Vice President
WITNESS/ATTEST:      ATI CANADA HOLDINGS, INC., a Delaware corporation

/s/ M.P. Earnest

     By:  

/s/ Patrick J. DeCourcy

       Name:   Patrick J. DeCourcy        Title:   President WITNESS/ATTEST:   
  ALLEGHENY TECHNOLOGIES INTERNATIONAL, INC., a California corporation

/s/ M.P. Earnest

     By:  

/s/ Patrick J. DeCourcy

       Name:   Patrick J. DeCourcy        Title:   President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

       GUARANTORS (Continued):   WITNESS/ATTEST:      AII INVESTMENT CORP., a
Delaware corporation  

/s/ M.P. Earnest

     By:  

/s/ Rose Marie Manley

       Name:   Rose Marie Manley        Title:   President   WITNESS/ATTEST:   
  ATI ALLEGHENY LUDLUM, INC., a Massachusetts corporation  

/s/ M.P. Earnest

     By:  

/s/ Patrick J. DeCourcy

       Name:   Patrick J. DeCourcy        Title:   Executive Vice President  
WITNESS/ATTEST:      TI OREGON, INC., an Oregon corporation  

/s/ M.P. Earnest

     By:  

/s/ Patrick J. DeCourcy

       Name:   Patrick J. DeCourcy        Title:   Executive Vice President  
WITNESS/ATTEST:      JESSOP STEEL, LLC, a Pennsylvania limited liability company
 

/s/ M.P. Earnest

     By:  

/s/ Patrick J. DeCourcy

       Name:   Patrick J. DeCourcy        Title:   Executive Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

     GUARANTORS (Continued):   WITNESS/ATTEST:      JEWEL ACQUISITION, LLC, a
Delaware limited liability company  

/s/ M.P. Earnest

     By:  

/s/ Patrick J. DeCourcy

       Name:   Patrick J. DeCourcy        Title:   Executive Vice President  
WITNESS/ATTEST:      AII ACQUISITION, LLC, a Pennsylvania limited liability
company  

/s/ M.P. Earnest

     By:  

/s/ Patrick J. DeCourcy

       Name:   Patrick J. DeCourcy        Title:   President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    LENDERS:    

PNC BANK, NATIONAL ASSOCIATION,

As Lender and as Agent

    By:  

/s/ Douglas Hoffman

    Name:   Douglas Hoffman     Title:   Vice President    

Three PNC Plaza, Sixth Floor

225 Fifth Avenue

Pittsburgh, PA 15222

   

Revolving Commitment Percentage: 21.2500000000%

Revolving Commitment Amount $85,000,000.00

   

Term Loan Commitment Percentage: 63.75%

Term Loan Commitment Amount $63,750,000.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    BANK OF AMERICA, N.A.     By:  

/s/ Kevin W. Corcoran V.P.

    Name:   Kevin W. Corcoran     Title:   Vice President    

Four Penn Center, 1600 JFK Blvd.

Philadelphia, PA 19103

Attention: Kevin W. Corcoran, Vice President; AB Sr. Portfolio Specialist

   

Revolving Commitment Percentage: 16.2500000000%

Revolving Commitment Amount $65,000,000.00

   

Term Loan Commitment Percentage: 16.25%

Term Loan Commitment Amount $16,250,000.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    CITIBANK, N.A.     By:  

/s/ Brendan Mackay

    Name:   Brendan Mackay     Title:   Director    

390 Greenwich St.

New York, NY 10013

   

Revolving Commitment Percentage: 12.5000000000%

Revolving Commitment Amount $50,000,000.00

   

Term Loan Commitment Percentage: 20.0%

Term Loan Commitment Amount $20,000,000.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    JPMORGAN CHASE BANK, N.A.     By:  

/s/ Juan J. Javellanna

    Name:   Juan J. Javellana     Title:   Executive Director    

383 Madison Avenue, Floor 24

New York, NY 10179

   

Revolving Commitment Percentage: 10.0000000000%

Revolving Commitment Amount $40,000,000.00

   

Term Loan Commitment Percentage: 0.00%

Term Loan Commitment Amount $0.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    MUFG UNION BANK, N.A.     By:  

/s/ Ryan Bannan

    Name:   Ryan Bannan     Title:   Vice President    

445 South Figueroa Street

Los Angeles, CA 90071

   

Revolving Commitment Percentage: 10.0000000000%

Revolving Commitment Amount $40,000,000.00

   

Term Loan Commitment Percentage: 0.00%

Term Loan Commitment Amount $0.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    THE BANK OF NEW YORK MELLON     By:  

/s/ William M. Feathers

    Name:   William M. Feathers     Title:   Vice President    

500 Grant Street, 36th Floor

Pittsburgh, PA 15258-0001

   

Revolving Commitment Percentage: 8.7500000000%

Revolving Commitment Amount $35,000,000.00

   

Term Loan Commitment Percentage: 0.00%

Term Loan Commitment Amount $0.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH     By:  

/s/ Nupur Kumar

    Name:   Nupur Kumar     Title:   Authorized Signatory     By:  

/s/ Lorenz Meler

    Name:   Lorenz Meler     Title:   Authorized Signatory     Eleven Madison
Avenue     New York, NY 10010    

Revolving Commitment Percentage: 8.7500000000%

Revolving Commitment Amount $35,000,000.00

   

Term Loan Commitment Percentage: 0.00%

Term Loan Commitment Amount $0.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    WELLS FARGO BANK, NATIONAL ASSOCIATION     By:  

/s/ John Nocita

    Name:   John Nocita     Title:   Senior Vice President    

2450 Colorado Ave., Suite 3000 West

Santa Monica, CA 90404

   

Revolving Commitment Percentage: 8.7500000000%

Revolving Commitment Amount $35,000,000.00

   

Term Loan Commitment Percentage: 0.00%

Term Loan Commitment Amount $0.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    HSBC Bank, USA, N.A.     By:  

/s/ Ross Graney

    Name:   Ross Graney     Title:   AVP    

425 Fifth Avenue

New York, NY 10018

Attention: Steven Alves

   

Revolving Commitment Percentage: 3.7500000000%

Revolving Commitment Amount $15,000,000.00

 

Term Loan Commitment Percentage: 0.00%

Term Loan Commitment Amount $0.00



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9 day of May, 2016, before me, a Notary Public, personally appeared
Patrick J. DeCourcy, who acknowledged himself to be the Executive Vice President
of Oregon Metallurgical, LLC, an Oregon limited liability company (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Allegheny Ludlum, LLC, a Pennsylvania limited liability company
(the “Company”), and that he, as such officer of the Company, executed the
foregoing instrument for the purposes therein contained by signing his name on
behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of TDY Industries, LLC, a California limited liability company (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Oregon Metallurgical, LLC, the Sole Manager of International Hearth
Melting, LLC, a Delaware limited liability company (the “Company”), and that he,
as such officer of the Company, executed the foregoing instrument for the
purposes therein contained by signing his/her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of ATI Precision Finishing, LLC, a Pennsylvania limited liability
company (the “Company”), and that he, as such officer of the Company, executed
the foregoing instrument for the purposes therein contained by signing his name
on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Titanium Wire Corporation, a Pennsylvania corporation (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Environmental, Inc., a California corporation (the “Company”), and
that he, as such officer of the Company, executed the foregoing instrument for
the purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of ATI Titanium, LLC, a Delaware limited liability company (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the President of ATI
Flowform, Products, LLC, a Delaware limited liability company (the “Company”),
and that he, as such officer of the Company, executed the foregoing instrument
for the purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of ATI Ladish LLC, a Wisconsin limited liability company (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Valley Machining, Inc., a Wisconsin corporation (the “Company”),
and that he, as such officer of the Company, executed the foregoing instrument
for the purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of ATI Ladish Machining, Inc., a Nevada corporation (the “Company”),
and that he, as such officer of the Company, executed the foregoing instrument
for the purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Chen-Tech Industries, Inc., a Nevada corporation (the “Company”),
and that he, as such officer of the Company, executed the foregoing instrument
for the purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Pacific Cast Technologies, Inc., a Nevada corporation (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of ATI Powder Metals LLC, a Pennsylvania limited liability company
(the “Company”), and that he, as such officer of the Company, executed the
foregoing instrument for the purposes therein contained by signing his name on
behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of ATI Cast Products Salem Operations, LLC, a Delaware limited
liability company (the “Company”), and that he, as such officer of the Company,
executed the foregoing instrument for the purposes therein contained by signing
his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 10th day of May, 2016, before me, a Notary Public, personally
appeared Rose Marie Manley who acknowledged herself to be the President of ATI
Funding Corporation, a Delaware corporation (the “Company”), and that she, as
such officer of the Company, executed the foregoing instrument for the purposes
therein contained by signing her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 10th day of May, 2016, before me, a Notary Public, personally
appeared Rose Marie Manley who acknowledged herself to be the President of TDY
Holdings, LLC, a Delaware limited liability company (the “Company”), and that
she, as such officer of the Company, executed the foregoing instrument for the
purposes therein contained by signing her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the President of ATI
Operating Holdings, LLC (the “Company”), and that he, as such officer of the
Company, executed the foregoing instrument for the purposes therein contained by
signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 10th day of May, 2016, before me, a Notary Public, personally
appeared Elliot S. Davis who acknowledged himself to be the Vice President of
ATI Properties, Inc., a Delaware corporation (the “Company”), and that he, as
such officer of the Company, executed the foregoing instrument for the purposes
therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:      



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 10th day of May, 2016, before me, a Notary Public, personally
appeared Rose Marie Manley who acknowledged herself to be the President of ALC
Funding Corporation, a Delaware corporation (the “Company”), and that she, as
such officer of the Company, executed the foregoing instrument for the purposes
therein contained by signing her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Senior Vice
President of Allegheny Technologies Incorporated a Delaware corporation (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the President of ATI
Canada Holdings, Inc., a Delaware corporation (the “Company”), and that he, as
such officer of the Company, executed the foregoing instrument for the purposes
therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the President of
Allegheny Technologies International, Inc., a California corporation (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 10th day of May, 2016, before me, a Notary Public, personally
appeared Rose Marie Manley who acknowledged herself to be the President of AII
Investment Corp., a Delaware corporation (the “Company”), and that she, as such
officer of the Company, executed the foregoing instrument for the purposes
therein contained by signing her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of ATI Allegheny Ludlum, Inc., a Massachusetts corporation (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of TI Oregon, Inc., an Oregon corporation (the “Company”), and that
he, as such officer of the Company, executed the foregoing instrument for the
purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Jessop Steel, LLC, a Pennsylvania limited liability company (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Jewel Acquisition, LLC, a Delaware limited liability company (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 9th day of May, 2016, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the President of AII
Acquisition, LLC, a Pennsylvania limited liability company (the “Company”), and
that he, as such officer of the Company, executed the foregoing instrument for
the purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

COMMONWEALTH OF PENNSYLVANIA   

/s/ Mary A. Vogel

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

   Notary Public MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES    My Commission
Expires:    8/23/2017   



--------------------------------------------------------------------------------

REVOLVING CREDIT

AND

SECURITY AGREEMENT

by and among

OREGON METALLURGICAL, LLC,

ALLEGHENY LUDLUM, LLC,

TDY INDUSTRIES, LLC,

INTERNATIONAL HEARTH MELTING, LLC,

ATI PRECISION FINISHING, LLC,

TITANIUM WIRE CORPORATION,

ENVIRONMENTAL, INC.,

ATI TITANIUM LLC,

ATI FLOWFORM PRODUCTS, LLC,

ATI LADISH LLC,

VALLEY MACHINING, INC.,

ATI LADISH MACHINING, INC.,

CHEN-TECH INDUSTRIES, INC.,

PACIFIC CAST TECHNOLOGIES, INC.,

ATI POWDER METALS LLC and

ATI CAST PRODUCTS SALEM OPERATIONS, LLC,

as Borrowers,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

PNC BANK, NATIONAL ASSOCIATION,

as Lender and Agent

BANK OF AMERICA N.A., as Co-Syndication Agent,

CITIBANK, N.A., as Co-Syndication Agent,

JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent

MUFG UNION BANK, N.A., as Co-Syndication Agent,

BANK OF NEW YORK MELLON, as a Co-Managing Agent,

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Co-Managing Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Co-Managing Agent,

and

PNC CAPITAL MARKETS LLC,

as Sole Lead Arranger and Sole Bookrunner

Effective as of September 23, 2015

REVOLVING CREDIT CUSIP# 68589UAA7

TERM LOAN CUSIP# 87239NAA7



--------------------------------------------------------------------------------

EXHIBIT A

Preliminary Closing Agenda

(See Attached)



--------------------------------------------------------------------------------

PRELIMINARY CLOSING AGENDA

This preliminary closing agenda contains the documents to be delivered in
connection with a first amendment to the credit facility provided to OREGON
METALLURGICAL, LLC, an Oregon limited liability company (“Oremet”), ALLEGHENY
LUDLUM, LLC, a Pennsylvania limited liability company (“Ludlum”), TDY
INDUSTRIES, LLC, a California limited liability company (“TDY”), INTERNATIONAL
HEARTH MELTING, LLC, an Oregon limited liability company (“Hearth Melting”), ATI
PRECISION FINISHING, LLC, a Pennsylvania limited liability company (“Precision
Finishing”), TITANIUM WIRE CORPORATION, a Pennsylvania corporation (“Titanium
Wire”), ENVIRONMENTAL, INC., a California corporation (“Environmental”), ATI
TITANIUM LLC, a Delaware limited liability company (“ATI Titanium”), ATI
FLOWFORM PRODUCTS, LLC, a Delaware limited liability company (“ATI Flowform”),
ATI LADISH LLC, a Wisconsin limited liability company (“ATI Ladish”), VALLEY
MACHINING, INC., a Wisconsin corporation (“Valley”), ATI LADISH MACHINING, INC.,
a Nevada corporation (“ATI Ladish Machining”), CHEN-TECH INDUSTRIES, INC., a
Nevada corporation (“Chen-Tech”), PACIFIC CAST TECHNOLOGIES, INC., a Nevada
corporation (“Pacific Cast”), ATI POWDER METALS LLC, a Pennsylvania limited
liability company (“ATI Powder”), and ATI CAST PRODUCTS SALEM OPERATIONS, LLC
(“ATI Cast Products”), a Delaware limited liability company (each a “Borrower”
and collectively, the “Borrowers”), by PNC BANK, NATIONAL ASSOCIATION (“PNC”),
and various other financial institutions from time to time (PNC and such other
financial institutions are each, a “Lender” and collectively, the “Lenders”),
PNC BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such
capacity, the “Agent”) and PNC CAPITAL MARKETS LLC, a Pennsylvania limited
liability company, as Sole Lead Arranger and Sole Bookruner.



--------------------------------------------------------------------------------

No.

  

LOAN DOCUMENTS

   Responsible
Party    Status 1.    First Amendment to Revolving Credit and Security
Agreement, by and among the Borrowers, ALLEGHENY TECHNOLOGIES INCORPORATED, a
Delaware corporation (“Allegheny Technologies”), ATI FUNDING CORPORATION, a
Delaware corporation (“ATI Funding”), and ATI OPERATING HOLDINGS, LLC, a
Delaware limited liability company (“ATI Operating Holdings”), TDY HOLDINGS,
LLC, a Delaware limited liability company (“TDY Holdings”), ATI PROPERTIES,
INC., a Delaware corporation (“ATI Properties”), ALC FUNDING CORPORATION, a
Delaware corporation (“ALC Funding”), ATI CANADA HOLDINGS, INC., a Delaware
corporation (“ATI Canada”), ALLEGHENY TECHNOLOGIES INTERNATIONAL, INC., a
California corporation (“Allegheny Technologies International”), AII INVESTMENT
CORP., a Delaware corporation (“AII Investment”), ATI ALLEGHENY LUDLUM, INC., a
Massachusetts corporation (“ATI Allegheny Ludlum”), TI OREGON, INC., an Oregon
corporation (“TI Oregon”), JESSOP STEEL, LLC, a Pennsylvania limited liability
company (“Jessop”), JEWEL ACQUISITION, LLC, a Delaware limited liability company
(“Jewel”) and AII ACQUISITION, LLC, a Pennsylvania limited liability company
(“AII Acquisition”) (Allegheny Technologies, ATI Funding, ATI Operating
Holdings, TDY Holdings, ATI Properties, ALC Funding, ATI Canada, Allegheny
Technologies International, AII Investment, ATI Allegheny Ludlum, TI Oregon,
Jessop, Jewel and AII Acquisition are each a “Guarantor” and collectively, the
“Guarantors”) (the Borrowers and the Guarantors are each individually, a “Loan
Party” and collectively, the “Loan Parties”), the Lenders and the Agent (the
“First Amendment”).    Agent    2.    New/Revised Schedules to the Credit
Agreement (as necessary and appropriate):    3.    Exhibits to the Credit
Agreement:       a.    Exhibit 2.2(b) – Loan Request    Agent       b.   
Exhibit 2.3(a) – Term Note.    Agent   

 

2



--------------------------------------------------------------------------------

4.    Term Note, made by the Borrowers to PNC in the principal amount of
Sixty-Three Million Seven Hundred Fifty Thousand and 00/100 Dollars
($63,750,000.00).    Agent    5.    Term Note, made by the Borrowers to
CITIBANK, N.A. in the principal amount of Twenty Million and 00/100 Dollars
($20,000,000.00).    Agent    6.    Term Note, made by the Borrowers to BANK OF
AMERICA, N.A. in the principal amount of Sixteen Million Two Hundred Fifty
Thousand and 00/100 Dollars ($16,250,000.00).    Agent      

ORGANIZATIONAL DOCUMENTS

 

Oremet

      7.    Good Standing Certificate of Oremet from the Department of State of
the State of Oregon.    Borrowers    8.    Certificate of the Secretary of
Oremet as to (i) resolutions of its Board of Directors authorizing Oremet to
enter into the First Amendment and all related documents, (ii) incumbency, and
(iii) no amendments to its Articles of Organization or Operating Agreement.   
Borrowers       Ludlum       9.    Good Standing Certificate of Ludlum from the
Secretary of State of the Commonwealth of Pennsylvania.    Borrowers    10.   
Certificate of the Secretary of Ludlum as to (i) resolutions of its Board of
Directors authorizing Ludlum to enter into the First Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Certificate of
Organization or Limited Liability Company Agreement.    Borrowers       TDY   
   11.    Good Standing Certificate of TDY from the Department of State of the
State of California.    Borrowers   

 

3



--------------------------------------------------------------------------------

12.    Certificate of the Secretary of TDY as to (i) resolutions of its Board of
Directors authorizing TDY to enter into the First Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Articles of
Organization or Limited Liability Company Agreement.    Borrowers       Hearth
Melting       13.    Good Standing Certificate of Hearth Melting from the
Department of State of the State of Oregon.    Borrowers    14.    Certificate
of the Secretary of Hearth Melting as to (i) resolutions of its Managing Member
authorizing Hearth Melting to enter into the First Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Articles of
Organization or Operating Agreement.    Borrowers       Precision Finishing   
   15.    Good Standing Certificate of Precision Finishing from the Secretary of
State of the Commonwealth of Pennsylvania.    Borrowers    16.    Certificate of
the Secretary of Precision Finishing as to (i) resolutions of its Managers
authorizing Precision Finishing to enter into the First Amendment and all
related documents, (ii) incumbency, and (iii) no amendments to its Certificate
of Organization or Limited Liability Company Agreement.    Borrowers      
Titanium Wire       17.    Good Standing Certificate of Titanium Wire from the
Secretary of State of the Commonwealth of Pennsylvania.    Borrowers    18.   
Certificate of the Secretary of Titanium Wire as to (i) resolutions of its Board
of Directors authorizing Titanium Wire to enter into the First Amendment and all
related documents, (ii) incumbency, and (iii) no amendments to its Articles of
Incorporation or Bylaws.    Borrowers       Environmental       19.    Good
Standing Certificate of Environmental from the Department of State of the State
of California.    Borrowers   

 

4



--------------------------------------------------------------------------------

20.    Certificate of the Secretary of Environmental as to (i) resolutions of
its Board of Directors authorizing Environmental to enter into the First
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Articles of Incorporation or Bylaws.    Borrowers       ATI Titanium      
21.    Long Form Good Standing Certificate of ATI Titanium from the Department
of State of the State of Delaware.    Borrowers    22.    Certificate of the
Secretary of ATI Titanium as to (i) resolutions of its Directors authorizing ATI
Titanium to enter into the First Amendment and all related documents,
(ii) incumbency, and (iii) no amendments to its Certificate of Formation or
Limited Liability Company Agreement.    Borrowers       ATI Flowform       23.
   Long Form Good Standing Certificate of ATI Flowform from the Department of
State of the State of Delaware.    Borrowers    24.    Certificate of the
Secretary of ATI Flowform as to (i) resolutions of its Board of Directors
authorizing ATI Flowform to enter into the First Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Certificate of
Formation or Limited Liability Company Agreement.    Borrowers       ATI Ladish
      25.    Good Standing Certificate of ATI Ladish from the Department of
State of the State of Wisconsin.    Borrowers    26.    Certificate of the
Secretary of ATI Ladish as to (i) resolutions of its Board of Directors
authorizing ATI Ladish to enter into the First Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Articles of
Organization or Limited Liability Company Agreement.    Borrowers       Valley
      27.    Good Standing Certificate of Valley from the Department of State of
the State of Wisconsin.    Borrowers   

 

5



--------------------------------------------------------------------------------

28.    Certificate of the Secretary of Valley as to (i) resolutions of its Board
of Directors authorizing Valley to enter into the First Amendment and all
related documents, (ii) incumbency, and (iii) no amendments to its Articles of
Incorporation or Bylaws.    Borrowers       ATI Ladish Machining       29.   
Good Standing Certificate of ATI Ladish Machining from the Department of State
of the State of Nevada.    Borrowers    30.    Certificate of the Secretary of
ATI Ladish Machining as to (i) resolutions of its Board of Directors authorizing
ATI Ladish Machining to enter into the First Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Articles of
Incorporation or Bylaws.    Borrowers       Chen-Tech       31.    Good Standing
Certificate of Chen-Tech from the Department of State of the State of Nevada.   
Borrowers    32.    Certificate of the Secretary of Chen-Tech as to
(i) resolutions of its Board of Directors authorizing Chen-Tech to enter into
the First Amendment and all related documents, (ii) incumbency, and (iii) no
amendments to its Articles of Incorporation or Bylaws.    Borrowers      
Pacific Cast       33.    Good Standing Certificate of Pacific Cast from the
Department of State of the State of Nevada.    Borrowers    34.    Certificate
of the Secretary of Pacific Cast as to (i) resolutions of its Board of Directors
authorizing Pacific Cast to enter into the First Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Articles of
Incorporation or Bylaws.    Borrowers       ATI Powder       35.    Good
Standing Certificate of ATI Powder from the Department of State of the
Commonwealth of Pennsylvania.    Borrowers   

 

6



--------------------------------------------------------------------------------

36.    Certificate of the Secretary of ATI Powder as to (i) resolutions of its
Managing Member authorizing ATI Powder to enter into the First Amendment and all
related documents, (ii) incumbency, and (iii) no amendments to its Certificate
of Organization or Limited Liability Company Agreement.    Borrowers       ATI
Cast Products       37.    Long Form Good Standing Certificate of ATI Cast
Products from the Department of State of the State of Delaware.    Borrowers   
38.    Certificate of the Secretary of ATI Cast Products as to (i) resolutions
of its Board of Directors authorizing ATI Cast Products to enter into the First
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Certificate of Formation or Limited Liability Company Agreement.   
Borrowers       ATI Funding       39.    Long Form Good Standing Certificate of
ATI Funding from the Department of State of the State of Delaware.    Borrowers
   40.    Certificate of the Secretary of ATI Funding as to (i) resolutions of
its Board of Directors authorizing ATI Funding to enter into the First Amendment
and all related documents, (ii) incumbency, and (iii) no amendments to its
Articles of Incorporation or Bylaws.    Borrowers       TDY Holdings       41.
   Long Form Good Standing Certificate of TDY Holdings from the Department of
State of the State of Delaware.    Borrowers    42.    Certificate of the
Secretary of TDY Holdings as to (i) resolutions of its Managers authorizing TDY
Holdings to enter into the First Amendment and all related documents,
(ii) incumbency, and (iii) no amendments to its Certificate of Formation or
Limited Liability Company Agreement.    Borrowers   

 

7



--------------------------------------------------------------------------------

   ATI Operating Holdings       43.    Long Form Good Standing Certificate of
ATI Operating Holdings from the Department of State of the State of Delaware.   
Borrowers    44.    Certificate of the Secretary of ATI Operating Holdings as to
(i) resolutions of its Directors authorizing ATI Operating Holdings to enter
into the First Amendment and all related documents, (ii) incumbency, and
(iii) no amendments to its Certificate of Formation or Limited Liability Company
Agreement.    Borrowers       ATI Properties       45.    Long Form Good
Standing Certificate of ATI Properties from the Department of State of the State
of Delaware.    Borrowers    46.    Certificate of the Secretary of ATI
Properties as to (i) resolutions of its Board of Directors authorizing ATI
Properties to enter into the First Amendment and all related documents,
(ii) incumbency, and (iii) no amendments to its Articles of Incorporation or
Bylaws.    Borrowers       ALC Funding       47.    Long Form Good Standing
Certificate of ALC Funding from the Department of State of the State of
Delaware.    Borrowers    48.    Certificate of the Secretary of ALC Funding as
to (i) resolutions of its Board of Directors authorizing ALC Funding to enter
into the First Amendment and all related documents, (ii) incumbency, and
(iii) no amendments to its Articles of Incorporation or Bylaws.    Borrowers   
   Allegheny Technologies       49.    Long Form Good Standing Certificate of
Allegheny Technologies from the Department of State of the State of Delaware.   
Borrowers   

 

8



--------------------------------------------------------------------------------

50.    Certificate of the Secretary of Allegheny Technologies as to
(i) resolutions of its Board of Directors authorizing Allegheny Technologies to
enter into the First Amendment and all related documents, (ii) incumbency, and
(iii) no amendments to its Articles of Incorporation or Bylaws.    Borrowers   
   ATI Canada       51.    Long Form Good Standing Certificate of ATI Canada
from the Department of State of the State of Delaware.    Borrowers    52.   
Certificate of the Secretary of ATI Canada as to (i) resolutions of its Board of
Directors authorizing ATI Canada to enter into the First Amendment and all
related documents, (ii) incumbency, and (iii) no amendments to its Articles of
Incorporation or Bylaws.    Borrowers       Allegheny Technologies International
      53.    Good Standing Certificate of Allegheny Technologies International
from the Department of State of the State of California.    Borrowers    54.   
Certificate of the Secretary of Allegheny Technologies International as to
(i) resolutions of its Board of Directors authorizing Allegheny Technologies
International to enter into the First Amendment and all related documents,
(ii) incumbency, and (iii) no amendments to its Articles of Incorporation or
Bylaws.    Borrowers       AII Investment       55.    Long Form Good Standing
Certificate of AII Investment from the Department of State of the State of
Delaware.    Borrowers    56.    Certificate of the Secretary of AII Investment
as to (i) resolutions of its Board of Directors authorizing AII Investment to
enter into the First Amendment and all related documents, (ii) incumbency, and
(iii) no amendments to its Articles of Incorporation or Bylaws.    Borrowers   

 

9



--------------------------------------------------------------------------------

   ATI Allegheny Ludlum       57.    Good Standing Certificate of ATI Allegheny
Ludlum from the Department of State of the Commonwealth of Massachusetts.   
Borrowers    58.    Certificate of the Secretary of ATI Allegheny Ludlum as to
(i) resolutions of its Board of Directors authorizing ATI Allegheny Ludlum to
enter into the First Amendment and all related documents, (ii) incumbency, and
(iii) no amendments to its Articles of Incorporation or Bylaws.    Borrowers   
   TI Oregon       59.    Good Standing Certificate of TI Oregon from the
Department of State of the State of Oregon.    Borrowers    60.    Certificate
of the Secretary of TI Oregon as to (i) resolutions of its Board of Directors
authorizing TI Oregon to enter into the First Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Articles of
Incorporation or Bylaws.    Borrowers       Jessop       61.    Good Standing
Certificate of Jessop from the Department of State of the Commonwealth of
Pennsylvania.    Borrowers    62.    Certificate of the Secretary of Jessop as
to (i) resolutions of its Managers authorizing Jessop to enter into the First
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Certificate of Organization or Limited Liability Company Agreement.   
Borrowers       Jewel       63.    Long Form Good Standing Certificate of Jewel
from the Department of State of the State of Delaware.    Borrowers    64.   
Certificate of the Secretary of Jewel as to (i) resolutions of its Directors
authorizing Jewel to enter into the First Amendment and all related documents,
(ii) incumbency, and (iii) no amendments to its Certificate of Formation or
Limited Liability Company Agreement.    Borrowers   

 

10



--------------------------------------------------------------------------------

   AII Acquisition       65.    Good Standing Certificate of AII Acquisition
from the Department of State of the Commonwealth of Pennsylvania.    Borrowers
   66.    Certificate of the Secretary of AII Acquisition as to (i) resolutions
of its Managers authorizing AII Acquisition to enter into the First Amendment
and all related documents, (ii) incumbency, and (iii) no amendments to its
Certificate of Organization or Limited Liability Company Agreement.    Borrowers
      RELATED DOCUMENTS       67.   

Opinion of Counsel to the Loan Parties in form and substance satisfactory to the
Agent.

(a) K&L Gates

   Borrowers    68.    Amended and Restated Agent’s Fee Letter.    Agent   

 

11



--------------------------------------------------------------------------------

Exhibit 2.2(b)

FORM OF LOAN REQUEST

(See Attached)



--------------------------------------------------------------------------------

EXHIBIT 2.2(b)

FORM OF

LOAN REQUEST

 

TO:   

PNC Bank, National Association, as Agent

PNC Firstside Center

500 First Avenue, 4th Floor

Mail Stop: P7-PFSC-04-I

Pittsburgh, PA 15219

Telephone No.: (412) 762-6442

Telecopy No.: (412) 762-8672

Attention: Agency Services

FROM:   

TDY Industries, LLC, a California limited liability company, as the Borrowing
Agent (the “Borrowing Agent”) designated under that certain Credit Agreement (as
it may be amended, restated, modified or supplemented, the “Agreement”), dated
the 23rd day of September, 2015, by and among the Borrowing Agent, the other
Borrowers, the Guarantors party thereto, the Lenders party thereto and PNC Bank,
National Association, as agent for the Lenders (in such capacity, the “Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Agreement.

Pursuant to Section 2.2 [Procedures for Requesting Revolving Advances;
Procedures for Selection of Applicable Interest Rates for All Advances] of the
Agreement, the Borrowers irrevocably request [check one box under 1(a) below and
fill in blank space next to the box as appropriate]:

 

  1.(a)    ¨    New Revolving Advance OR      ¨    New Term Loan (applicable on
First Amendment Closing Date only) OR      ¨    Conversion of a Domestic Rate
Loan originally made on             to a LIBOR Rate Loan, OR      ¨   
Conversion of a LIBOR Rate Loan originally made on             to a Domestic
Rate Loan, OR      ¨    Renewal of a LIBOR Rate Loan originally made on
            .

SUCH NEW, RENEWED, OR CONVERTED LOAN SHALL BEAR INTEREST:

[Check one box under 1(b) below and fill in blank spaces in line next to box]:



--------------------------------------------------------------------------------

  1.(b)(i) ¨    At the Alternate Base Rate. Such Loan shall have a borrowing
date of                     (Borrower may notify Agent prior to 1:00 p.m.
Pittsburgh time on a Business Day of a Borrower’s request to incur, on that day,
a Revolving Advance which shall bear interest at the Alternate Base Rate plus
the Applicable Margin, or (ii) the last day of the preceding LIBOR Rate Interest
Period if a LIBOR Rate Loan is being converted to a Domestic Rate Loan), OR  
(ii) ¨    At the LIBOR Rate. Such Loan shall have a borrowing date of
                    (which date shall be three (3) Business Days subsequent to
the Business Day of receipt by the Agent by 1:00 p.m. Pittsburgh time of this
Loan Request for making a new Revolving Advance which shall bear interest at the
LIBOR Rate plus the Applicable Margin, for renewing a LIBOR Rate Loan, or for
converting a Domestic Rate Loan to a LIBOR Rate Loan).

 

  2.    Such Advance is in the principal amount of $            or the principal
amount to be renewed or converted in $            [each LIBOR Rate Loan shall be
in a minimum principal amount of Five Million and 00/100 Dollars ($5,000,000.00)
and in increments of One Million and 00/100 Dollars ($1,000,000.00 or the
maximum amount available].   2.    Such LIBOR Rate Loans shall have an Interest
Period of             months [one (1), two (2), three (3) or six (6) months].

As of the date hereof and the date of making of the above-requested Revolving
Advance (and after giving effect thereto): the Loan Parties have performed and
complied with all covenants and conditions of the Agreement; all of Loan
Parties’ representations and warranties therein are true and correct (except
representations and warranties which expressly relate solely to an earlier date
or time); no Default or Event of Default has occurred and is continuing or shall
exist except those that have been cured or waived; the making of such Advance
shall not contravene any Law applicable to any Loan Party; and the aggregate
principal amount of Swing Loans and Revolving Advances outstanding shall not
exceed an amount equal to the lesser of (i) the Maximum Revolving Advance Amount
less the Maximum Undrawn Amount of all outstanding Letters of Credit or (ii) the
Formula Amount.

[INTENTIONALLY LEFT BLANK]

 

- 2 -



--------------------------------------------------------------------------------

The undersigned certify to the Agent and the Lenders as to the accuracy of the
foregoing.

 

    TDY INDUSTRIES, LLC   Date:                    , 20             By:  
                                                                                
                                     (Seal)    
Name:                                                                        
                                                      
Title:                                   
                                         
                                               



--------------------------------------------------------------------------------

Exhibit 2.3(a)

Term Note

(See Attached)



--------------------------------------------------------------------------------

EXHIBIT 2.3(a)

FORM OF

TERM NOTE

 

$________________    Pittsburgh, Pennsylvania    __________, 20__

FOR VALUE RECEIVED, the undersigned, OREGON METALLURGICAL, LLC, an Oregon
limited liability company (“Oremet”), ALLEGHENY LUDLUM, LLC, a Pennsylvania
limited liability company (“Ludlum”), TDY INDUSTRIES, LLC, a California limited
liability company (“TDY”), INTERNATIONAL HEARTH MELTING, LLC, an Oregon limited
liability company (“Hearth Melting”), ATI PRECISION FINISHING, LLC, a
Pennsylvania limited liability company (“Precision Finishing”), TITANIUM WIRE
CORPORATION, a Pennsylvania corporation (“Titanium Wire”), ENVIRONMENTAL, INC.,
a California corporation (“Environmental”), ATI TITANIUM LLC, a Delaware limited
liability company (“ATI Titanium”), ATI FLOWFORM PRODUCTS, LLC, a Delaware
limited liability company (“ATI Flowform”), ATI LADISH LLC, a Wisconsin limited
liability company (“ATI Ladish”), VALLEY MACHINING, INC., a Wisconsin
corporation (“Valley”), ATI LADISH MACHINING, INC., a Nevada corporation (“ATI
Ladish Machining”), CHEN-TECH INDUSTRIES, INC., a Nevada corporation
(“Chen-Tech”), PACIFIC CAST TECHNOLOGIES, INC., a Nevada corporation (“Pacific
Cast”), ATI POWDER METALS LLC, a Pennsylvania limited liability company (“ATI
Powder”), and ATI CAST PRODUCTS SALEM OPERATIONS, LLC (“ATI Cast Products”), a
Delaware limited liability company (Oremet, Ludlum, TDY, Hearth Melting,
Precision Finishing, Titanium Wire, Environmental, ATI Titanium, ATI Flowform,
ATI Ladish, Valley, Chen-Tech, Pacific Cast, ATI Powder and ATI Cast Products
are each a “Borrower” and collectively, the “Borrowers”), hereby promise to pay
to the order of                     (“Holder”), the principal sum of
                     and             /100 Dollars ($            ), which shall
be payable to Holder in the amounts and on the dates set forth in Section 2.3
[Term Loan] of that certain Revolving Credit and Security Agreement, dated
September 23, 2015, as amended by that certain First Amendment to Revolving
Credit and Security Agreement, dated as of May 13, 2016 (as may be further
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”), by and among the Borrowers, the Guarantors (as defined in the
Credit Agreement) party thereto from time to time, the Lenders (as defined in
the Credit Agreement) party thereto from time to time, and PNC BANK, NATIONAL
ASSOCIATION, as agent for the Lenders (in such capacity, the “Agent”), payable
on the Term Loan Maturity Date or as otherwise provided in the Credit Agreement.
All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement.

The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate per annum specified by
the Borrowers pursuant to Section 3.1 [Interest] of, or as otherwise provided
in, the Credit Agreement.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time as such Event of Default has been cured or waived, and at the
discretion of the Agent or at the direction of the Required Lenders to the Agent
or, in the case of any Event of Default



--------------------------------------------------------------------------------

under Section 10.7 [Bankruptcy] of the Credit Agreement, immediately and
automatically upon the occurrence of such Event of Default without the
requirement of any affirmative action by any party, the Borrowers shall pay
interest on the entire principal amount of the then outstanding Term Loan
evidenced by this Term Note (this “Term Note”) at the Default Rate specified by
Section 3.1 [Interest] of, or as otherwise provided in, the Credit Agreement.
Such interest rate will accrue before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, interest on this Term Note
will be payable on the dates set forth in the Credit Agreement and on the Term
Loan Maturity Date.

Subject to the provisions of the Credit Agreement, if any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the Payment Office, in lawful money of the United States of
America in immediately available funds.

This Term Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement and the Other Documents, including the
representations, warranties, covenants, conditions and/or Liens contained or
granted therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment in certain circumstances, on account of principal hereof
prior to maturity upon the terms and conditions therein specified.

The Borrowers waive presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Term Note.

This Term Note shall bind the Borrowers and their respective successors and
assigns, and the benefits hereof shall inure to the benefit of Holder, the Agent
and the Lenders and their respective successors and assigns. This Term Note may
be enforced by Holder or its respective successors or assigns. All references
herein to the “Borrowers”, “Holder”, the “Agent” and the “Lenders” shall be
deemed to apply to the Borrowers, Holder, the Agent and the Lenders,
respectively, and their respective successors and assigns.

This Term Note shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles.

Holder may at any time pledge all or a portion of its rights under the Credit
Agreement or Other Documents including any portion of this Term Note to any of
the twelve (12) Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. § 341. No such pledge or enforcement thereof shall
release Holder from its obligations under the Credit Agreement or Other
Documents.

 

- 2 -



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page of this Term Note by
telecopy or e-mail shall be effective as delivery of a manually executed
counterpart of this Term Note.

[INTENTIONALLY LEFT BLANK]

 

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, by
their officers thereunto duly authorized, executed this Term Note as of the day
and year first above written as a document under seal.

 

    BORROWERS:   WITNESS/ATTEST:     OREGON METALLURGICAL, LLC, an Oregon
limited liability company  

 

    By:  

 

      Name:   Patrick J. DeCourcy       Title:   Executive Vice President  
WITNESS/ATTEST:     ALLEGHENY LUDLUM, LLC, a Pennsylvania limited liability
company  

 

    By:  

 

      Name:   Patrick J. DeCourcy       Title:   Executive Vice President  
WITNESS/ATTEST:     TDY INDUSTRIES, LLC, a California limited liability company
 

 

    By:  

 

      Name:   Patrick J. DeCourcy       Title:   Executive Vice President  
WITNESS/ATTEST:     INTERNATIONAL HEARTH MELTING, LLC, an Oregon limited
liability company       By:   Oregon Metallurgical, LLC, its Sole Manager  

 

    By:  

 

      Name:   Patrick J. DeCourcy       Title:   Executive Vice President



--------------------------------------------------------------------------------

  WITNESS/ATTEST:     ATI PRECISION FINISHING, LLC, a Pennsylvania limited
liability company  

 

    By:  

 

      Name:   Patrick J. DeCourcy       Title:   Executive Vice President  
WITNESS/ATTEST:     TITANIUM WIRE CORPORATION, a Pennsylvania corporation  

 

    By:  

 

      Name:   Patrick J. DeCourcy       Title:   Executive Vice President  
WITNESS/ATTEST:     ENVIRONMENTAL, INC., a California corporation  

 

    By:  

 

      Name:   Patrick J. DeCourcy       Title:   Executive Vice President  
WITNESS/ATTEST:     ATI TITANIUM LLC, a Delaware limited liability company  

 

    By:  

 

      Name:   Patrick J. DeCourcy       Title:   Executive Vice President



--------------------------------------------------------------------------------

  WITNESS/ATTEST:     ATI FLOWFORM PRODUCTS, LLC, a Delaware limited liability
company  

 

    By:  

 

      Name:   Patrick J. DeCourcy       Title:   President   WITNESS/ATTEST:    
ATI LADISH LLC, a Wisconsin limited liability company  

 

    By:  

 

      Name:   Patrick J. DeCourcy       Title:   Executive Vice President  
WITNESS/ATTEST:     VALLEY MACHINING, INC., a Wisconsin corporation  

 

    By:  

 

      Name:   Patrick J. DeCourcy       Title:   Executive Vice President  
WITNESS/ATTEST:     ATI LADISH MACHINING, INC., a Nevada corporation  

 

    By:  

 

      Name:   Patrick J. DeCourcy       Title:   Executive Vice President



--------------------------------------------------------------------------------

  WITNESS/ATTEST:     CHEN-TECH INDUSTRIES, INC., a Nevada corporation  

 

    By:  

 

      Name:   Patrick J. DeCourcy       Title:   Executive Vice President  
WITNESS/ATTEST:     PACIFIC CAST TECHNOLOGIES, INC., a Nevada corporation  

 

    By:  

 

      Name:   Patrick J. DeCourcy       Title:   Executive Vice President  
WITNESS/ATTEST:     ATI POWDER METALS LLC, a Pennsylvania limited liability
company  

 

    By:  

 

      Name:   Patrick J. DeCourcy       Title:   Executive Vice President  

WITNESS/ATTEST:

    ATI CAST PRODUCTS SALEM OPERATIONS, LLC, a Delaware limited liability
company  

 

    By:  

 

      Name:   Patrick J. DeCourcy       Title:   Executive Vice President